 



Dated 19 July 2006
THE COMPANIES
listed in Schedule 1
as joint and several Borrowers
- and -
THE BANKS AND FINANCIAL INSTITUTIONS
listed in Part A of Schedule 2
as Lenders
- and -
FORTIS BANK N.V./S.A.
as Mandated Lead Arranger and Underwriter
- and -
THE GOVERNOR AND COMPANY OF THE BANK OF SCOTLAND, BAYERISCHE
HYPO — UND VEREINSBANK AG and HSH NORDBANK AG
as Joint Lead Arrangers
- and -
NIBC BANK N.V. as Co-Arranger
- and -
FORTIS BANK (NEDERLAND) N.V.
as Agent, Security Trustee and Sole Bookrunner
- and -
THE BANKS AND FINANCIAL INSTITUTIONS
listed in Part B of Schedule 2
as Swap Banks
 
LOAN AGREEMENT
 
relating to a revolving credit facility of up to US$735,000,000
to refinance certain existing indebtedness, to finance part of
the purchase price of certain new and additional vessels
and for general corporate and limited liability company purposes
WATSON FARLEY & WILLIAMS
Piraeus

 



--------------------------------------------------------------------------------



 



INDEX

              Clause     Page   1  
INTERPRETATION
    1   2  
FACILITY
    22   3  
POSITION OF THE LENDERS, THE SWAP BANKS AND THE MAJORITY LENDERS
    22   4  
DRAWDOWN
    23   5  
INTEREST
    25   6  
INTEREST PERIODS
    26   7  
DEFAULT INTEREST
    27   8  
PERMANENT COMMITMENT REDUCTION AND PREPAYMENT
    28   9  
CONDITIONS PRECEDENT
    30   10  
REPRESENTATIONS AND WARRANTIES
    31   11  
GENERAL UNDERTAKINGS
    34   12  
CORPORATE UNDERTAKINGS
    38   13  
INSURANCE
    41   14  
SHIP COVENANTS
    46   15  
SECURITY COVER
    50   16  
PAYMENTS AND CALCULATIONS
    52   17  
APPLICATION OF RECEIPTS
    54   18  
APPLICATION OF EARNINGS
    55   19  
EVENTS OF DEFAULT
    56   20  
FEES AND EXPENSES
    60   21  
INDEMNITIES
    61   22  
NO SET-OFF OR TAX DEDUCTION
    63   23  
ILLEGALITY, ETC
    64   24  
INCREASED COSTS
    65   25  
SET-OFF
    67  

 



--------------------------------------------------------------------------------



 



              Clause     Page   26  
TRANSFERS AND CHANGES IN LENDING OFFICES
    67   27  
VARIATIONS AND WAIVERS
    70   28  
NOTICES
    71   29  
JOINT AND SEVERAL LIABILITY
    74   30  
SUPPLEMENTAL
    74   31  
LAW AND JURISDICTION
    75   32  
DISCLOSURE OF INFORMATION
    76   SCHEDULE 1 DETAILS OF BORROWERS     77   SCHEDULE 2 PART A     82  
LENDERS AND COMMITMENTS     82   SWAP BANKS     83   SCHEDULE 3 DETAILS OF SHIPS
AND OWNERS     84   PART A DETAILS OF EXISTING SHIPS AND EXISTING SHIP OWNERS  
  84   SCHEDULE 4 DRAWDOWN NOTICE     94   SCHEDULE 5 CONDITION PRECEDENT
DOCUMENTS     96   SCHEDULE 6 TRANSFER CERTIFICATE     102   SCHEDULE 7
DESIGNATION NOTICE     106   SCHEDULE 8 FORM OF COMPLIANCE CERTIFICATE     107  
SCHEDULE 9 MANDATORY COST FORMULA     108   SCHEDULE 10 AGENCY AND TRUST DEED  
  111   SCHEDULE 11 EARNINGS ACCOUNT PLEDGE     112   SCHEDULE 12 MINIMUM
LIQUIDITY ACCOUNT PLEDGE     113   SCHEDULE 13 CHARTERPARTY ASSIGNMENT     114  
SCHEDULE 14 GENERAL ASSIGNMENT     115   SCHEDULE 15 MANAGER’S UNDERTAKING    
116   SCHEDULE 16 MASTER AGREEMENT ASSIGNMENT     117   SCHEDULE 17 MORTGAGE    
118   EXECUTION PAGES     119  

 



--------------------------------------------------------------------------------



 



THIS LOAN AGREEMENT is made on 19 July 2006
BETWEEN:

(1)   THE COMPANIES listed in Schedule 1, as joint and several Borrowers;   (2)
  THE BANKS AND FINANCIAL INSTITUTIONS listed in Part A of Schedule 2, as
Lenders;   (3)   FORTIS BANK N.V./S.A as Mandated Lead Arranger and Underwriter;
  (4)   THE GOVERNOR AND COMPANY OF THE BANK OF SCOTLAND, BAYERISCHE HYPO — UND
VEREINSBANK AG and HSH NORDBANK AG as Joint Lead Arrangers;   (5)   NIBC BANK
N.V. as Co-Arranger;   (6)   FORTIS BANK (NEDERLAND) N.V., as Agent, Security
Trustee and Sole Bookrunner; and   (7)   THE BANKS AND FINANCIAL INSTITUTIONS
listed in Part B of Schedule 2, as Swap Banks.

WHEREAS

(A)   The Lenders have agreed to make available to the Borrowers a revolving
credit facility of up to US$735,000,000 as follows:

  (i)   as to an amount of up to $90,000,000 to refinance the Existing
Indebtedness secured on the Existing Ships and thereafter to finance part of the
Acquisition Cost of the Additional Ships; and     (ii)   as to an amount of up
to $645,000,000 to finance part of the Acquisition Cost of the New Ships and
thereafter to finance part of the Acquisition Cost of the Additional Ships, and
for general corporate and limited liability company purposes of the Borrowers.

(B)   One or more Swap Banks have agreed to enter or will agree to enter into
interest rate swap transactions with the Borrowers from time to time to hedge
the Borrowers’ exposure under this Agreement to interest rate fluctuations.

(C)   The Lenders and the Swap Banks have agreed that the Swap Banks will share
in the security to be granted to the Security Trustee pursuant to this Agreement
on a subordinated basis.

IT IS AGREED as follows:

1   INTERPRETATION   1.1   Definitions. Subject to Clause 1.5, in this
Agreement:

 



--------------------------------------------------------------------------------



 



“Account Bank” means Fortis Bank N.V./S.A., acting through its office at 166
Syngrou Avenue, 176 71 Athens, Greece;
“Accounts Pledges” means together the Additional Ship Earnings Account Pledges,
the Existing Ships Earnings Account Pledge, the New Ship Earnings Account
Pledges and the Minimum Liquidity Account Pledge;
“Acquisition Cost” means, in relation to a New Ship or an Additional Ship, the
aggregate amount paid or to be paid by the relevant New Ship Owner or Additional
Ship Owner to the relevant New Ship Seller or Additional Ship Seller pursuant to
the relevant New Ship MOA or Additional Ship MOA and which relates to the sale
and purchase of such New Ship or Additional Ship (as the case may be);
“Additional Ship” means any ship which is, or is to be, purchased by an
Additional Ship Owner, each of which (unless the Agent, acting on the
instructions of the Majority Lenders, agrees otherwise) must satisfy all the
Additional Ship Requirements;
“Additional Ship Advance” means each Advance which is to be used in financing on
delivery part of the Acquisition Cost of an Additional Ship and which is to be
made available in accordance with and pursuant to Clauses 2.3 and 4.2;
“Additional Ship Earnings Account Pledge” means, in relation to each Earnings
Account of an Additional Ship, a pledge agreement creating security in favour of
the Lenders in respect of that Earnings Account, substantially in the form of
Schedule 11;
“Additional Ship MOA” means, in relation to an Additional Ship which satisfies
all the Additional Ship Requirements, a memorandum of agreement to be made
between the Additional Ship Seller of that Additional Ship and the Additional
Ship Owner which is the buyer thereof on terms and conditions acceptable to the
Agent (acting on the instructions of the Majority Lenders) in its sole
discretion (such approval not to be unreasonably withheld if the Additional Ship
satisfies all the Additional Ship Requirements) and, in the plural, means all of
them;
“Additional Ship Owner” means each of the companies specified in Schedule 3,
Part C, each being a limited liability company formed and existing under the
laws of the Marshall Islands and having its registered office at Trust Company
Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands MH 96960;
“Additional Ship Requirements” means, in relation to any ship which is, or is to
be, purchased by an Additional Ship Owner, a ship which satisfies the following
requirements:

  (a)   it has been approved by the Agent (acting on the instructions of the
Majority Lenders);     (b)   it is a dry bulk vessel larger than 65,000 dwt;    
(c)   it is to be not older than eight (8) years old at the time of acquisition
thereof;     (d)   following acquisition by the relevant Additional Ship Owner,
it shall be wholly owned by that Additional Ship Owner;     (e)   it maintains
the highest class with a classification society which is a member of IACS and
which is acceptable to all of the Lenders, free of any overdue recommendations
and conditions;

2



--------------------------------------------------------------------------------



 



  (f)   it is to be registered under an Approved Flag;     (g)   the purchase
price of the Additional Ship shall not exceed the Fair Market Value of such
Additional Ship;

“Additional Ship Seller” means, in relation to an Additional Ship, the seller of
such Additional Ship and, in the plural, means all of them;
“Advance” means the principal amount of each borrowing by the Borrowers under
this Agreement;
“Affected Lender” has the meaning given in Clause 5.5(b);
“Agency and Trust Deed” means the agency and trust deed executed or to be
executed between the Borrowers, the Lenders, the Swap Banks, the Agent and the
Security Trustee, substantially in the form of Schedule 10;
“Agent” means Fortis Bank (Nederland) N.V. acting through its office at
Coolsingel 93, 3012 AE, Rotterdam, The Netherlands and any of its successors
including, without limitation, any successor appointed under clause 5 of the
Agency and Trust Deed;
“Applicable Accounts” means, in relation to a Compliance Date or an accounting
period, the consolidated balance sheets and related consolidated statements of
stockholders’ equity, income and cash flows of the Group set out in the annual
financial statements or interim financial statements of the Group prepared as of
the Compliance Date or, as the case may be, the last day of the accounting
period in question (and which the Borrowers are obliged to deliver to the Agent
pursuant to Clause 11.6);
“Approved Broker” means each of Braemar Seascope Shipbrokers Ltd., H. Clarkson &
Company Limited, Barry Rogliano Salles S.A., R.S. Platou Shipbrokers A.S., P.F.
Bassoe AS, Arrow Sale & Purchase (UK) Ltd., Simpson Spence & Young and Fearnley
AS;
“Approved Flag” means the Marshall Islands flag, the Cyprus flag, the Panama
flag, the Liberian flag or such other flag as the Agent may, acting upon the
instructions of all the Lenders, approve as the flag on which a Ship may be
registered;
“Approved Flag State” means Marshall Islands, Cyprus, Panama, Liberia or such
other country in which the Agent may, acting upon the instructions of all the
Lenders, approve that a Ship may be registered;
“Approved Manager” means, in relation to each Ship, Quintana Management LLC, a
limited liability company formed and existing under the laws of the Marshall
Islands, having its registered office at Trust Company Complex, Ajeltake Road,
Ajeltake Island, Majuro, Marshall Islands MH 96960 and whose principal office is
at Pandoras 13 & Kyprou Street, 166 74 Glyfada, Athens, Greece or any other
company selected by the Borrowers which the Agent may, with the authorisation of
the Majority Lenders, approve from time to time as the technical and/or
commercial manager of a Ship;
“Availability Period” means the period commencing on the date of this Agreement
and ending on:

  (a)   in the case of:

  (i)   the Existing Ships Advance, 31 July 2006;

3



--------------------------------------------------------------------------------



 



  (ii)   a New Ship Advance, 31 December 2007;     (iii)   an Additional Ship
Advance and the Working Capital Advance, the date falling one month prior to the
Final Maturity Date,

      (or, in respect of any of the Advances referred to in this paragraph (a),
such later date as the Agent may, with the authorisation of all the Lenders,
agree with the Borrowers); or     (b)   if earlier, the date on which the Total
Commitments are fully cancelled or terminated;

“Available Commitment” means, in relation to a Lender at any time, its
Commitment less its Contribution at that time (and “Total Available Commitments”
means the aggregate of the Available Commitments of all the Lenders);
“Borrowers” means each of the companies listed in Schedule 1, being (in the case
of the Holding Company) a corporation incorporated in the Marshall Islands and
(in the case of each Owner) a limited liability company formed and existing
under the laws of the Marshall Islands, and in each case having its registered
office at Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro,
Marshall Islands MH 96960, and in the singular means any of them;
“Business Day” means a day on which banks are open in London, Athens, Rotterdam,
Hamburg, Munich, Hanover, Frankfurt and Main and, in respect of a day on which a
payment is required to be made under a Finance Document, also in New York City;
“Charter” means:

  (a)   in the case of each of the Existing Ships, the time charterparty thereof
details of which are set out in Schedule 3, Part A;     (b)   in the case of
“BULK THREE” (tbr “GRAIN HARVESTER”), the time charterparty dated 23
January 2004 and made between Metrostar (as agent for Excellence Shipping
Corporation) as owner and the Charterer as time charterer, as novated in favour
of Grain Harvester Shipco LLC as owner pursuant to the Charter Novation
Agreement;     (c)   in the case of “BULK FOUR” (tbr “IRON BRADYN”), (i) the
time charterparty dated 17 November 2004 and made between Metrostar (as agent
for Conveyer Shipping Corporation) as owner and the Charterer as time charterer,
as novated in favour of Iron Bradyn Shipco LLC as owner pursuant to the Charter
Novation Agreement and (ii) after redelivery under such time charterparty, the
Master Charter;     (d)   in the case of each of the New Ships (including “BULK
FOUR”, after redelivery under its respective current time charterparty, but
excluding “BULK THREE”), the Master Charter or, where the Master Charter is
terminated for whatsoever reason prior to 31 December 2010, such time
charterparty entered into with such charterer as shall be acceptable to the
Majority Lenders in their sole discretion; and

4



--------------------------------------------------------------------------------



 



  (e)   in the case of each of the Additional Ships, such time charterparty as
shall be entered into (prior to or upon delivery of the relevant Additional
Ship) between the relevant Additional Ship Owner and any time charterer,

or, in any other case, such other time charterparty or contract of affreightment
or other contract of employment in respect of a Ship in excess of twelve
(12) months duration;
“Charterer” means Bunge S.A. of Geneva, Switzerland;
“Charter Novation Agreement” means the novation agreement dated 27 April 2006
made between Metrostar (as agent for each of the ship owning companies listed
therein) as sellers, the Holding Company as buyers and the Charterer, as amended
by addendum no. 1 thereto dated June 2006 made between (1) each of the Liberian
corporations listed therein as sellers, (2) each of the Marshall Islands limited
liability companies listed therein as buyers, (3) Metrostar, (4) the Holding
Company and (5) the Charterer, pursuant to which it was agreed that the Master
Charter (and, in the case of “BULK THREE” and “BULK FOUR”, the relevant existing
time charterparty) would be novated in favour of the relevant New Ship Owner as
owner and the Charterer as charterer with effect from the date of delivery of
each New Ship under the relevant New Ship MOA;
“Charterparty Assignment” means, in relation to each Ship, an assignment of the
rights of the Owner of that Ship under any Charter in respect of such Ship,
executed or to be executed by the relevant Owner in favour of the Security
Trustee, substantially in the form of Schedule 13;
“Co-Arranger” means NIBC Bank N.V., acting through its office at Carnegieplein
4, 2517 KJ The Hague, The Netherlands;
“Commitment” means, in relation to a Lender, the amount set opposite its name in
the third column of Schedule 2, Part A, or, as the case may require, the amount
specified in the relevant Transfer Certificate, as that amount may be reduced,
cancelled or terminated in accordance with this Agreement (and “Total
Commitments” means the aggregate of the Commitments of all the Lenders);
“Compliance Date” means 31 March, 30 June, 30 September and 31 December in each
calendar year (or such other dates as of which the consolidated financial
statements required to be delivered pursuant to Clause 11.5 are prepared);
“Confirmation” and “Early Termination Date”, in relation to any continuing
Designated Transaction, have the meanings given in each Master Agreement;
“Contractual Currency” has the meaning given in Clause 21.4;
“Contribution” means, in relation to a Lender, the part of the Loan which is
owing to that Lender;
“Creditor Party” means the Agent, the Security Trustee, each Swap Bank (which
has executed a Master Agreement) or any Lender, whether as at the date of this
Agreement or at any later time;
“Deed of Covenant” means, in relation to a Ship and if a deed of covenant is
appropriate given the Mortgage on such Ship, a deed of covenant collateral to
the Mortgage on that Ship;

5



--------------------------------------------------------------------------------



 



“Designated Transaction” means a Transaction which fulfils the following
requirements:

  (a)   it is entered into by the Borrowers pursuant to a Master Agreement with
a Swap Bank which, at the time the Transaction is entered into, is also a
Lender;     (b)   its purpose is the hedging of the Borrowers’ exposure under
this Agreement to fluctuations in LIBOR arising from the funding of the Loan (or
any part thereof) for a period expiring no later than the final Permanent
Reduction Date; and     (c)   it is designated by the Borrowers, by delivery by
the Borrowers to the Agent of a notice of designation in the form set out in
Schedule 7, as a Designated Transaction for the purposes of the Finance
Documents;

“Dollars” and “$” means the lawful currency for the time being of the United
States of America;
“Drawdown Date” means, in relation to an Advance, the date requested by the
Borrowers for the Advance to be made, or (as the context requires) the date on
which the Advance is actually made;
“Drawdown Notice” means a notice in the form set out in Schedule 4 (or in any
other form which the Agent approves or reasonably requires);
“Earnings” means, in relation to each Ship, all moneys whatsoever which are now,
or later become, payable (actually or contingently) to the Owner thereof or (as
a result of an assignment pursuant to the Finance Documents) the Security
Trustee and which arise out of the use or operation of that Ship, including (but
not limited to):

  (a)   all freight, hire and passage moneys, compensation payable to the
relevant Owner or (as a result of an assignment pursuant to the Finance
Documents) the Security Trustee in the event of requisition of that Ship for
hire, remuneration for salvage and towage services, demurrage and detention
moneys and damages for breach (or payments for variation or termination) of any
charterparty or other contract for the employment of that Ship;     (b)   all
moneys which are at any time payable under Insurances in respect of loss of
earnings; and     (c)   if and whenever that Ship is employed on terms whereby
any moneys falling within paragraphs (a) or (b) above are pooled or shared with
any other person, that proportion of the net receipts of the relevant pooling or
sharing arrangement which is attributable to that Ship;

“Earnings Account” means, in relation to each Ship, an account in the name of
the Owner of that Ship, with the Account Bank in Athens designated “[name of
Ship] — Earnings Account”, or any other account (with that or another office of
the Account Bank) which is designated by the Agent as the Earnings Account for
that Ship for the purposes of this Agreement and, in the plural means all of
them;
“EBITDA” means, for any accounting period, the consolidated net income of the
Group for that accounting period:

6



--------------------------------------------------------------------------------



 



  (a)   plus, to the extent deducted in computing consolidated net income of the
Group for that accounting period, the sum, without duplication, of:

  (i)   all federal, state, local and foreign taxes and tax distributions;    
(ii)   Interest Expenses; and     (iii)   depreciation, depletion, amortisation
of intangibles and other non-cash charges or non-cash losses (including non-cash
transaction expenses and the amortisation of debt discounts) and any
extraordinary losses not incurred in the ordinary course of business;

  (b)   minus, to the extent added in computing consolidated net income of the
Group for that accounting period, any non-cash income or non-cash gains and any
extraordinary gains (including, for the avoidance of doubt, gains from the sale
of Fleet Vessels) not incurred in the ordinary course of business,

all determined on a consolidated basis in accordance with GAAP and as shown in
the consolidated statements of income for the Group in the Applicable Accounts;
“Environmental Claim” means:

  (a)   any claim by any governmental, judicial or regulatory authority which
arises out of an Environmental Incident or an alleged Environmental Incident or
which relates to any Environmental Law; or     (b)   any claim by any other
person which relates to an Environmental Incident or to an alleged Environmental
Incident,

and “claim” means a claim for damages, compensation, fines, penalties or any
other payment of any kind whether or not similar to the foregoing; an order or
direction to take, or not to take, certain action or to desist from or suspend
certain action; and any form of enforcement or regulatory action, including the
arrest or attachment of any asset;
“Environmental Incident” means, in relation to each Ship:

  (a)   any release of Environmentally Sensitive Material from that Ship; or    
(b)   any incident in which Environmentally Sensitive Material is released from
a vessel other than that Ship and which involves a collision between that Ship
and such other vessel or some other incident of navigation or operation, in
either case, in connection with which that Ship is actually or potentially
liable to be arrested, attached, detained or injuncted and/or that Ship or the
Owner thereof and/or any operator or manager is at fault or allegedly at fault
or otherwise liable to any legal or administrative action; or     (c)   any
other incident in which Environmentally Sensitive Material is released otherwise
than from that Ship and in connection with which that Ship is actually or
potentially liable to be arrested and/or where the Owner thereof and/or any
operator or manager of that Ship is at fault or allegedly at fault or otherwise
liable to any legal or administrative action;

7



--------------------------------------------------------------------------------



 



“Environmental Law” means any law relating to pollution or protection of the
environment, to the carriage of Environmentally Sensitive Material or to actual
or threatened releases of Environmentally Sensitive Material;
“Environmentally Sensitive Material” means oil, oil products and any other
substance (including any chemical, gas or other hazardous or noxious substance)
which is (or is capable of being or becoming) polluting, toxic or hazardous;
“Event of Default” means any of the events or circumstances described in Clause
19.1;
“Existing Indebtedness” means, at any relevant time, the aggregate Financial
Indebtedness of the Holding Company under the Existing Loan Agreement (plus
accrued interest and fees);
“Existing Loan Agreement” means the loan agreement dated 4 October 2005 made
between (inter alia) the Holding Company as borrower, (ii) the banks and
financial institutions referred to therein as lenders, (iii) Citibank
International plc as facility agent and (iv) Citicorp. Trustee Company Limited
as security trustee in respect of a loan facility of (originally) $250,000,000
(of which an amount of $90,000,000 is outstanding by way of principal on the
date of this Agreement);
“Existing Ships” means, together, the Ships referred to in Schedule 3, Part A
and in the singular means any of them, and when referred to by name means that
Ship;
“Existing Ships Advance” means an amount of up to $90,000,000 which is to be
used in refinancing the Existing Indebtedness secured against the Existing Ships
and thereafter in financing part of the Acquisition Cost of the Additional
Ships, and which is to be made available in accordance with and pursuant to
Clauses 2.3 and 4.2;
“Existing Ships Earnings Accounts Pledge” means a pledge agreement creating
security in favour of the Lenders in respect of the Earnings Accounts of all the
Existing Ships, in substantially the form set out in Schedule 11;
“Existing Ship Owner” means, in relation to each Existing Ship, the company
which is specified in Schedule 3, Part A as the owner of that Existing Ship,
being a limited liability company formed and existing under the laws of the
Marshall Islands and having its registered office at Trust Company Complex,
Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands MH 96960;
“Fair Market Value” means, in relation to each Ship and each Fleet Vessel (as
the case may be), the market value thereof calculated in accordance with Clause
15.4;
“Final Maturity Date” means the earlier of (a) the date falling eight years and
three months from the date of signing of this Agreement and (b) 30
September 2014;
“Finance Documents” means:

  (a)   this Agreement;     (b)   the Agency and Trust Deed;     (c)   each
Master Agreement (where entered into by the Borrowers with a Swap Bank);

8



--------------------------------------------------------------------------------



 



  (d)   each Master Agreement Assignment (but only where the Borrowers have
entered into a Master Agreement with a Swap Bank);     (e)   the Mortgages;    
(f)   the General Assignments;     (g)   the Accounts Pledges;     (h)   the
Charterparty Assignments;     (i)   the Manager’s Undertakings; and     (j)  
any other document (whether creating a Security Interest or not) which is
executed at any time by any Borrower or any other person as security for, or to
establish any form of subordination or priorities arrangement in relation to,
any amount payable to the Lenders and/or the Swap Banks under this Agreement or
any of the documents referred to in this definition;

“Financial Indebtedness” means, in relation to a person (the “debtor”), a
liability of the debtor:

  (a)   for principal, interest or any other sum payable in respect of any
moneys borrowed or raised by the debtor;     (b)   under any loan stock, bond,
note or other security issued by the debtor;     (c)   under any acceptance
credit, guarantee or letter of credit facility made available to the debtor
(including, without limitation, any trade debt);     (d)   under a financial
lease, a deferred purchase consideration arrangement or any other agreement
having the commercial effect of a borrowing or raising of money by the debtor;  
  (e)   under any interest or currency swap or any other kind of derivative
transaction entered into by the debtor or, if the agreement under which any such
transaction is entered into requires netting of mutual liabilities, the
liability of the debtor for the net amount; or     (f)   under a guarantee,
indemnity or similar obligation entered into by the debtor in respect of a
liability of another person which would fall within (a) to (e) if the references
to the debtor referred to the other person;

“Financial Year” means, in relation to the Group, each period of 1 year
commencing on 1 January in respect of which its consolidated accounts are or
ought to be prepared;
“Fleet Vessels” means together all of the vessels (including, but not limited
to, the Ships) from time to time owned by members of the Group;
“GAAP” means generally accepted accounting principles as from time to time in
effect in the United States of America;

9



--------------------------------------------------------------------------------



 



“General Assignment” means, in relation to each Ship, a general assignment of
the Earnings, the Insurances and any Requisition Compensation of that Ship,
substantially in the form of Schedule 14, and in the plural means all of them;
“Group” means the Holding Company and its subsidiaries (whether direct or
indirect and including, but not limited to, the Owners) from time to time during
the Security Period and “member of the Group” shall be construed accordingly;
“Holding Company” means Quintana Maritime Limited, a corporation incorporated
and existing under the laws of the Marshall Islands and having its registered
office at Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro,
Marshall Islands MH96960, in its capacity as ultimate beneficial owner of 100%
of the limited liability company interests in each of the other Borrowers;
“IACS” means the International Association of Classification Societies;
“Insurances” means, in relation to each Ship:

  (a)   all policies and contracts of insurance, including entries of that Ship
in any protection and indemnity or war risks association, which are effected in
respect of that Ship, her Earnings or otherwise in relation to her; and     (b)
  all rights and other assets relating to, or derived from, any of the
foregoing, including any rights to a return of a premium;

“Interest Coverage Ratio” means, in relation to a Compliance Date, the ratio of
(a) EBITDA for the most recent 12 month period of the Group ending on the
Compliance Date (calculated on a trailing 12 months basis) to (b) the Interest
Expenses for that 12 month period (calculated on a trailing 12-months basis);
“Interest Expenses” means, as of any Compliance Date, the aggregate of all
interest (including, for the avoidance of doubt, interest payable under any
Master Agreement with respect to an interest rate hedge) and commitment and
similar fees relating to Financial Indebtedness due from all the members the
Group during that accounting period, determined on a consolidated basis in
accordance with GAAP and as shown in the consolidated statements of income for
the Group in the Applicable Accounts;
“Interest Period” means a period determined in accordance with Clause 6;
“ISM Code” means:

  (a)   ‘The International Management Code for the Safe Operation of Ships and
for Pollution Prevention’, currently known or referred to as the ‘ISM Code’,
adopted by the Assembly of the International Maritime Organisation by Resolution
A.741(18) on 4 November 1993 and incorporated on 19 May 1994 into chapter IX of
the International Convention for the Safety of Life at Sea 1974 (SOLAS 1974);
and     (b)   all further resolutions, circulars, codes, guidelines, regulations
and recommendations which are now or in the future issued by or on behalf of the
International Maritime Organisation or any other entity with responsibility for
implementing the ISM Code, including without limitation, the ‘Guidelines on

10



--------------------------------------------------------------------------------



 



implementation or administering of the International Safety Management
(ISM) Code by Administrations’ produced by the International Maritime
Organisations pursuant to Resolution A.788(19) adopted on 25 November 1995,
as the same may be amended, supplemented or replaced from time to time;
“ISM Code Documentation” includes, in relation to each Ship:

  (a)   the document of compliance (DOC) and safety management certificate
(SMC) issued pursuant to the ISM Code in relation to that Ship within the
periods specified by the ISM Code; and     (b)   all other documents and data
which are relevant to the ISM SMS and its implementation and verification which
the Agent may reasonably require; and     (c)   any other documents which are
prepared or which are otherwise relevant to establish and maintain that Ship’s
or the compliance of its Owner with the ISM Code which the Agent may reasonably
require;

“ISM SMS” means, in relation to each Ship, the safety management system for that
Ship which is required to be developed, implemented and maintained under the ISM
Code;
“ISPS Code” means the International Ship and Port Facility Security Code
constituted pursuant to resolution A.924(22) of the International Maritime
Organisation (“IMO”) now set out in Chapter XI-2 of the Safety of Life at Sea
Convention (SOLAS) 1974 (as amended) and the mandatory ISPS Code as adopted by a
Diplomatic Conference of the IMO on Maritime Security in December 2002 and
includes any amendments or extensions to it and any regulation issued pursuant
to it but shall only apply insofar as it is applicable law in the relevant
Ship’s flag state and any jurisdiction on which such Ship is operated;
“ISPS Code Documentation” includes:

  (a)   the International Ship Security Certificate issued pursuant to the ISPS
Code in relation to each Ship within the period specified in the ISPS Code; and
    (b)   all other documents and data which are relevant to the ISPS Code and
its implementation and verification which the Agent may reasonably require;

“Joint Lead Arrangers” means:

  (a)   The Governor and Company of the Bank of Scotland, acting through its
office at 2nd Floor, 11 Earl Grey Street, Edinburgh, EH3 9BN, Scotland;     (b)
  Bayerische Hypo-Und Vereinsbank AG, acting through its office at 7 Heraklitou
Street, GR 106-73, Athens, Greece; and     (c)   HSH Nordbank AG, acting through
its office at Gerhart-Hauptmann -Platz 50, D-20095, Hamburg, Germany;

“Lender” means, subject to Clause 26.6, each person that is either:

11



--------------------------------------------------------------------------------



 



  (a)   a bank or financial institution listed in Part A of Schedule 2 and
acting through its branch indicated in Part A of Schedule 2 (or through another
branch notified to the Borrowers under Clause 26.14) unless it has delivered a
Transfer Certificate or Certificates covering the entire amounts of its
Commitment and its Contribution; or     (b)   the holder for the time being of a
Transfer Certificate;

“LIBOR” means, for an Interest Period:

  (a)   the rate per annum equal to the offered quotation for deposits in
Dollars for a period equal to, or as near as possible equal to, the relevant
Interest Period which appears on REUTERS BBA Page LIBOR 01 at or about 11.00
a.m. (London time) on the second Business Day prior to the commencement of that
Interest Period (and, for the purposes of this Agreement, “REUTERS BBA Page
LIBOR 01” means the display designated as “REUTERS BBA Page LIBOR 01” on the
Reuters Money News Service or such other page as may replace REUTERS BBA Page
LIBOR 01 on that service for the purpose of displaying rates comparable to that
rate or on such other service as may be nominated by the British Bankers’
Association for the purpose of displaying British Bankers’ Association Interest
Settlement Rates for Dollars); or     (b)   if no rate is quoted on REUTERS BBA
Page LIBOR 01, the rate per annum determined by the Agent to be the arithmetic
mean of the rates per annum determined by the Agent as the rate per annum at
which deposits in Dollars are offered to the Agent by leading banks in the
London Interbank Market at or about 11.00 a.m. (London time) on the second
Business Day prior to the commencement of that Interest Period for a period
equal to that Interest Period and for delivery on the first Business Day of it;

“Loan” means the principal amount for the time being outstanding under this
Agreement;
“Major Casualty” means, in relation to each Ship, any casualty to that Ship in
respect of which the claim or the aggregate of the claims against all insurers,
before adjustment for any relevant franchise or deductible, exceeds $1,000,000
or the equivalent in any other currency;
“Majority Lenders” means:

  (a)   before an Advance has been made, Lenders whose Commitments total at
least fifty one per cent. (51%) of the Total Commitments; and     (b)   after an
Advance has been made, Lenders whose Contributions total at least fifty one per
cent. (51%) of the Total Contributions;

“Manager’s Undertaking” means, in relation to each Ship, a letter of undertaking
executed or to be executed by the Approved Manager in favour of the Security
Trustee substantially in the form of Schedule 15, agreeing (inter alia) certain
matters in relation to the management of that Ship and subordinating the rights
of the Approved Manager against the Ship and the Owner thereof to the rights of
the Creditor Parties under the Finance Documents and, in the plural, means all
of them;

12



--------------------------------------------------------------------------------



 



“Mandated Lead Arranger” means Fortis Bank N.V./S.A., acting through its office
at 166 Syngrou Avenue, 176 71, Athens, Greece;
“Mandatory Cost” means the percentage rate per annum calculated by the Agent in
accordance with Schedule 9;
“Margin” means:

  (a)   from the date of signing of this Agreement until 31 December 2010, zero
point eight five per cent. (0.85%) per annum; and     (b)   thereafter, one
point one per cent. (1.10%) per annum;

“Market Value Adjusted Net Worth” means Paid-In Capital plus Preferred Stock
plus General Reserves plus Retained Earnings adjusted to reflect the difference
between the book values of the Fleet Vessels and the Fair Market Values of all
Fleet Vessels at any relevant time;
“Market Value Adjusted Total Assets” means, at any time, Total Assets adjusted
to reflect the Fair Market Value of all Fleet Vessels;
“Master Agreement” means each master agreement (on the 1992 or, as the case may
be, 2002 ISDA (Multicurrency — Crossborder) form) made between the Borrowers and
a Swap Bank and includes all Designated Transactions from time to time entered
into and Confirmations from time to time exchanged under the master agreement
and, in the plural, means both of them;
“Master Agreement Assignment” means, in relation to each Master Agreement, the
assignment of that Master Agreement substantially in the form of Schedule 16
and, in the plural, means all of them;
“Master Charter” means, in relation to each of the New Ships (including “BULK
FOUR” after redelivery under its current time charterparty, but excluding “BULK
THREE”), the master time charterparty dated 21 November 2005 and made between
Metrostar as managing owner and the Charterer as time charterer, as novated in
favour of the New Ship Owners pursuant to the Charter Novation Agreement;
“Maximum Available Amount” means the amount of $735,000,000 (a) as the same
shall be reduced by the Permanent Commitment Reductions set out in Clause 8.1
and/or made pursuant to Clause 8.8(i) and (b) as the same may be reduced by any
voluntary cancellations pursuant to Clause 8.12;
“Metrostar” means Metrostar Management Corp., a corporation incorporated and
existing under the laws of Liberia and having its registered office at 80 Broad
Street, Monrovia, Liberia;
“Minimum Liquidity Account” means an account in the name of the Holding Company
with the Account Bank in Athens designated “Quintana Maritime Limited — Minimum
Liquidity Account” or any other account (with that or another office of the
Account Bank) which is designated by the Agent as the Minimum Liquidity Account
for the purposes of this Agreement;

13



--------------------------------------------------------------------------------



 



“Minimum Liquidity Account Pledge” means a pledge agreement creating security in
favour of the Lenders in respect of the Minimum Liquidity Account, substantially
in the form of Schedule 12;
“MOA” means a New Ship MOA or an Additional Ship MOA, and in the plural means
all of them;
“Mortgage” means, in relation to each Ship, a first preferred Marshall Islands
ship mortgage on such Ship, substantially in the form of Schedule 17 or such
other first priority or first preferred mortgage on such Ship under the relevant
Approved Flag, in such form as the Lenders may approve or require and, in the
plural, means all of them;
“Negotiation Period” has the meaning given in Clause 5.7;
“New Ship Advance” means each Advance which is to be used in financing on
delivery part of the Acquisition Cost of a New Ship and which is to be made
available in accordance with and pursuant to Clauses 2.3 and 4.2;
“New Ships” means, together, the Ships referred to in Schedule 3, Part B and in
the singular means any of them, and when referred to by name means that Ship;
“New Ship Earnings Accounts Pledge” means, in relation to each Earnings Account
of a New Ship, a pledge agreement creating security in favour of the Lenders in
respect of that Earnings Account, substantially in the form of Schedule 11;
“New Ship MOA” means, in relation to a New Ship, the memorandum of agreement
(together with any and all addenda thereto) made between the New Ship Seller of
that New Ship and the Holding Company (on behalf of the relevant New Ship Owner
nominated or to be nominated as the buyer thereof by the Holding Company
pursuant to the relevant nomination letter for that New Ship), provided to the
Agent on or before the date of signing of this Agreement, in the plural, means
all of them;
“New Ship Owner” means, in relation to each New Ship, the company which is
specified in Schedule 3, Part B as the company that is or will be the owner of
that New Ship, being a limited liability company formed and existing under the
laws of the Marshall Islands and having its registered office at Trust Company
Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands, MH96960;
“New Ship Seller” means, in relation to a New Ship, the seller of such New Ship
set out in Schedule 3, Part B and, in the plural, means all of them;
“Notifying Lender” has the meaning given in Clause 23.1 or Clause 24.1 as the
context requires;
“Owner” means in relation to:

  (a)   each Existing Ship, the Existing Owner of that Ship;     (b)   each New
Ship, the New Ship Owner of that Ship; and     (c)   each Additional Ship, the
Additional Ship Owner of that Ship,

14



--------------------------------------------------------------------------------



 



each being a company which is a direct or indirect wholly-owned subsidiary of
the Holding Company, and in the plural means all of them;
“Paid-In Capital”, “Preferred Stock”, “General Reserves”, “Retained Earnings”,
“Total Current Assets”, “Total Liabilities” and “Total Current Liabilities” have
the meanings ascribed to them in the Applicable Accounts;
“Payment Currency” has the meaning given in Clause 21.4;
“Permanent Commitment Reduction” means each of the permanent reduction amounts
set out in Clause 8.1;
“Permanent Commitment Reduction Date” means a date on which a permanent
reduction is required to be made under Clause 8;
“Permitted Security Interests” means:

  (a)   Security Interests created by the Finance Documents;     (b)   Security
Interests created pursuant to, or in connection with, the Existing Loan
Agreement;     (c)   liens for unpaid master’s and crew’s wages in accordance
with usual maritime practice;     (d)   liens for salvage or collision;     (e)
  liens arising by operation of law for not more than 2 months’ prepaid hire
under any charter in relation to a Ship not prohibited by this Agreement;    
(f)   liens for master’s disbursements incurred in the ordinary course of
trading and any other lien arising by operation of law or otherwise in the
ordinary course of the operation, repair or maintenance of a Ship, provided such
liens do not secure amounts more than 60 days overdue (unless the overdue amount
is being contested by the relevant Owner in good faith by appropriate steps) and
subject, in the case of liens for repair or maintenance, to Clause 14.12(h);    
(g)   any Security Interest created in favour of a plaintiff or defendant in any
action of the court or tribunal before whom such action is brought as security
for costs and expenses where the relevant Owner is prosecuting or defending such
action in good faith by appropriate steps; and     (h)   Security Interests
arising by operation of law in respect of taxes which are not overdue for
payment other than taxes being contested in good faith by appropriate steps and
in respect of which appropriate reserves have been made;

“Pertinent Jurisdiction”, in relation to a company, means:

  (a)   England and Wales;     (b)   the country under the laws of which the
company is incorporated or formed;

15



--------------------------------------------------------------------------------



 



  (c)   a country in which the company’s central management and control is or
has recently been exercised;     (d)   a country in which the overall net income
of the company is subject to corporation tax, income tax or any similar tax;    
(e)   a country in which assets of the company (other than securities issued by,
or loans to, related companies) having a substantial value are situated, in
which the company maintains a permanent place of business, or in which a
Security Interest created by the company must or should be registered in order
to ensure its validity or priority; and     (f)   a country the courts of which
have jurisdiction to make a winding up, administration or similar order in
relation to the company or which would have such jurisdiction if their
assistance were requested by the courts of a country referred to in paragraphs
(b) or (c) above;

“Potential Event of Default” means an event or circumstance which, with the
giving of any notice, the lapse of time, a determination of the Majority Lenders
and/or the satisfaction of any other condition, would constitute an Event of
Default;
“Relevant Person” has the meaning given in Clause 19.9;
“Requisition Compensation” includes all compensation or other moneys payable by
reason of any act or event such as is referred to in paragraph (b) of the
definition of “Total Loss”;
“Secured Liabilities” means all liabilities which the Borrowers, the Security
Parties or any of them have, at the date of this Agreement or at any later time
or times, under or by virtue of the Finance Documents or any judgment relating
to the Finance Documents; and for this purpose, there shall be disregarded any
total or partial discharge of these liabilities, or variation of their terms,
which is effected by, or in connection with, any bankruptcy, liquidation,
arrangement or other procedure under the insolvency laws of any country;
“Security Interest” means:

  (a)   a mortgage, charge (whether fixed or floating) or pledge, any maritime
or other lien or any other security interest of any kind;     (b)   the rights
of the plaintiff under an action in rem in which the vessel concerned has been
arrested or a writ has been issued or similar step taken; and     (c)   any
arrangement entered into by a person (A) the effect of which is to place another
person (B) in a position which is similar, in economic terms, to the position in
which B would have been had he held a security interest over an asset of A; but
(c) does not apply to a right of set off or combination of accounts conferred by
the standard terms of business of a bank or financial institution;

“Security Party” means the Approved Manager and any other person (except a
Creditor Party) who, as a surety or mortgagor, as a party to any subordination
or priorities arrangement, or in any similar capacity, executes a document
falling within the final paragraph of the definition of “Finance Documents”;

16



--------------------------------------------------------------------------------



 



“Security Period” means the period commencing on the date of this Agreement and
ending on the date on which the Agent notifies the Borrowers, the Security
Parties and the Lenders that (which notice the Agent shall deliver upon the
request of the Borrowers provided the following is true):

  (a)   all amounts which have become due for payment by the Borrowers or any
Security Party under the Finance Documents have been paid;     (b)   no amount
is owing or has accrued (without yet having become due for payment) under any
Finance Document;     (c)   none of the Borrowers nor any Security Party has any
future or contingent liability under Clause 20, 21 or 22 below or any other
provision of this Agreement or another Finance Document; and     (d)   the
Agent, the Security Trustee and the Majority Lenders do not consider that there
is a significant risk that any payment or transaction under a Finance Document
would be set aside, or would have to be reversed or adjusted, in any present or
possible future bankruptcy of any of the Borrowers or a Security Party or in any
present or possible future proceeding relating to a Finance Document or any
asset covered (or previously covered) by a Security Interest created by a
Finance Document;

“Security Trustee” means Fortis Bank (Nederland) N.V. acting through its office
at Coolsingel 93, 3012 AE, Rotterdam, The Netherlands and any of its successors
including, without limitation, any successor appointed under clause 5 of the
Agency and Trust Deed;
“Seller” means, in relation to a New Ship or an Additional Ship, a New Ship
Seller or an Additional Ship Seller (as the case may be), and in the plural
means all of them;
“Ships” means, together, the Existing Ships, the New Ships and the Additional
Ships and, in the singular, means any of them;
“Sole Bookrunner” means Fortis Bank (Nederland) N.V., acting through its office
at Coolsingel 93, 3012 AE, Rotterdam, The Netherlands;
“Swap Bank” means each of the banks listed in Part B of Schedule 2 acting
through its branch or office indicated in Part B of Schedule 2 and any other
Lender which enters into a Master Agreement with the Borrowers for the purpose
of entering into a Designated Transaction and, in the plural, means all of them;
“Swap Exposure” means, as at any relevant date, the amount certified by the Swap
Banks to the Agent to be the aggregate net amount in Dollars which would be
payable by the Borrowers to the Swap Banks under (and calculated in accordance
with) section 6(e) (Payments on Early Termination) of each Master Agreement if
an Early Termination Date had occurred on the relevant date in relation to all
continuing Designated Transactions entered into between the Borrowers and the
Swap Banks;
“Total Assets” means the consolidated total assets of the Group (excluding any
swap benefits under any interest or currency swap or any other kind of
derivative transaction), as

17



--------------------------------------------------------------------------------



 



well as any other amount included in the consolidated statements of the Group as
Total Assets for the Group in the Applicable Accounts;
“Total Debt” means, in relation to a person or the Group (as the case may be)
(the “debtor”), the consolidated total amount of debt of the Group, as well as
any other amount included in the consolidated statements of the Group as Total
Liabilities for the Group in the Applicable Accounts, including but not limited
to, a liability of the debtor:

  (a)   for principal, interest or any other sum payable in respect of any
moneys borrowed or raised by the debtor;     (b)   under any loan stock, bond,
note or other security issued by the debtor;     (c)   under any acceptance
credit, guarantee or letter of credit facility made available to the debtor
(including, without limitation, any trade debt);     (d)   under a financial
lease, a deferred purchase consideration arrangement or any other agreement
having the commercial effect of a borrowing or raising of money by the debtor;
or     (e)   under a guarantee, indemnity or similar obligation entered into by
the debtor in respect of a liability of another person which would fall within
(a) to (e) if the references to the debtor referred to the other person;

“Total Loss” means in relation to each Ship:

  (a)   actual, constructive, compromised, agreed or arranged total loss of that
Ship;     (b)   any expropriation, confiscation, requisition or acquisition of
that Ship, whether for full consideration, a consideration less than her proper
value, a nominal consideration or without any consideration, which is effected
by any government or official authority or by any person or persons claiming to
be or to represent a government or official authority, excluding a requisition
for hire for a fixed period not exceeding one year without any right to an
extension;     (c)   any condemnation of that Ship by any tribunal or by any
person or person claiming to be a tribunal;     (d)   any arrest, capture,
seizure or detention of that Ship (including any hijacking or theft) unless she
is within 45 days redelivered to the full control the relevant Owner;

“Total Loss Date” means:

  (a)   in the case of an actual loss of a Ship, the date on which it occurred
or, if that is unknown, the date when that Ship was last heard of;     (b)   in
the case of a constructive, compromised, agreed or arranged total loss of a
Ship, the earliest of:

  (i)   the date on which a notice of abandonment is given to the insurers; and

18



--------------------------------------------------------------------------------



 



  (ii)   the date of any compromise, arrangement or agreement made by or on
behalf of the relevant Owner, with that Ship’s insurers in which the insurers
agree to treat that Ship as a total loss; and

  (c)   in the case of any other type of total loss, on the date (or the most
likely date) on which it appears to the Agent that the event constituting the
total loss occurred;

    “Transaction” has the meaning given in each Master Agreement;      
“Transfer Certificate” has the meaning given in Clause 26.2;       “Transferee
Lender” has the meaning given in Clause 26.2;       “Transferor Lender” has the
meaning given in Clause 26.2;       “Trust Property” has the meaning given in
clause 3.1 of the Agency and Trust Deed;       “Underlying Documents” means the
MOA’s, the Charters and the Charter Novation Agreement, and in the singular
means any of them;       “Working Capital Advance” means an amount of up to
$20,000,000 which is to be used for the general corporate purposes of the
Borrowers and which is to be made available in accordance with and pursuant to
Clauses 2.3 and 4.2.   1.2   Construction of certain terms. In this Agreement:  
    “approved” means, for the purposes of Clause 13, approved in writing by the
Agent;       “asset” includes every kind of property, asset, interest or right,
including any present, future or contingent right to any revenues or other
payment;       “company” includes any corporation, partnership, joint venture
and unincorporated association;       “consent” includes an authorisation,
consent, approval, resolution, licence, exemption, filing, registration,
notarisation and legalisation;       “contingent liability” means a liability
which is not certain to arise and/or the amount of which remains unascertained;
      “document” includes a deed; also a letter, fax or telex;       “excess
risks” means the proportion of claims for general average, salvage and salvage
charges not recoverable under the hull and machinery policies in respect of any
Ship in consequence of her insured value being less than the value at which that
Ship is assessed for the purpose of such claims;       “expense” means any kind
of cost, charge or expense (including all legal costs, charges and expenses) and
any applicable value added or other tax;

19



--------------------------------------------------------------------------------



 



“law” includes any form of delegated legislation, any order or decree, any
treaty or international convention and any regulation or resolution of the
Council of the European Union, the European Commission, the United Nations or
its Security Council;
“legal or administrative action” means any legal proceeding or arbitration and
any administrative or regulatory action or investigation;
“liability” includes every kind of debt or liability (present or future, certain
or contingent), whether incurred as principal or surety or otherwise;
“months” shall be construed in accordance with Clause 1.3;
“obligatory insurances” means all insurances effected, or which the Borrower is
obliged to effect, under Clause 13 below or any other provision of this
Agreement or another Finance Document;
“parent company” has the meaning given in Clause 1.4;
“person” includes any company; any state, political sub-division of a state and
local or municipal authority; and any international organisation;
“policy”, in relation to any insurance, includes a slip, cover note, certificate
of entry or other document evidencing the contract of insurance or its terms;
“protection and indemnity risks” means the usual risks covered by a protection
and indemnity association managed in London, including pollution risks and the
proportion (if any) of any sums payable to any other person or persons in case
of collision which are not recoverable under the hull and machinery policies by
reason of the incorporation therein of clause 1 of the Institute Time Clauses
(Hulls)(1/10/83) or clause 8 of the Institute Time Clauses (Hulls) (1/11/1995)
or the Institute Amended Running Down Clause (1/10/71) or any equivalent
provision;
“regulation” includes any regulation, rule, official directive, request or
guideline (having the force of law) of any governmental, intergovernmental or
supranational body, agency, department or regulatory, self-regulatory or other
authority or organisation;
“subsidiary” has the meaning given in Clause 1.4;
“successor” includes any person who is entitled (by assignment, novation, merger
or otherwise) to any other person’s rights under this Agreement or any other
Finance Document (or any interest in those rights) or who, as administrator,
liquidator or otherwise, is entitled to exercise those rights; and in particular
references to a successor include a person to whom those rights (or any interest
in those rights) are transferred or pass as a result of a merger, division,
reconstruction or other reorganisation of it or any other person;
“tax” includes any present or future tax, duty, impost, levy or charge of any
kind which is imposed by any state, any political sub-division of a state or any
local or municipal authority (including any such imposed in connection with
exchange controls), and any connected penalty, interest or fine, but excluding
tax on the overall net income of any Creditor Party; and

20



--------------------------------------------------------------------------------



 



    “war risks” means the risks according to Institute War and Strike Clauses
(Hull Time) (1/10/83) or (1/11/95), or equivalent conditions, including, but not
limited to risk of mines, blocking and trapping, missing vessel, confiscation,
vandalism, sabotage and malicious mischief and all risks excluded from the
standard form of English or other marine policy.   1.3   Meaning of “month”. A
period of one or more “months” ends on the day in the relevant calendar month
numerically corresponding to the day of the calendar month on which the period
started (“the numerically corresponding day”), but:   (a)   on the Business Day
following the numerically corresponding day if the numerically corresponding day
is not a Business Day or, if there is no later Business Day in the same calendar
month, on the Business Day preceding the numerically corresponding day; or   (b)
  on the last Business Day in the relevant calendar month, if the period started
on the last Business Day in a calendar month or if the last calendar month of
the period has no numerically corresponding day;       and “month” and “monthly”
shall be construed accordingly.   1.4   Meaning of “subsidiary”. A company
(S) is a subsidiary of another company (P) if:   (a)   a majority of the issued
shares in S (or a majority of the issued shares in S which carry unlimited
rights to capital and income distributions) are directly owned by P or are
indirectly attributable to P; or   (b)   P has direct or indirect control over a
majority of the voting rights attached to the issued shares of S; or   (c)   P
has the direct or indirect power to appoint or remove a majority of the
directors of S; or   (d)   P otherwise has the direct or indirect power to
ensure that the affairs of S are conducted in accordance with the wishes of P;  
    and any company of which S is a subsidiary is a parent company of S.   1.5  
General Interpretation.   (a)   In this Agreement:

  (i)   references to, or to a provision of, a Finance Document or any other
document are references to it as amended or supplemented, whether before the
date of this Agreement or otherwise;     (ii)   references to, or to a provision
of, any law include any amendment, extension, re-enactment or replacement,
whether made before the date of this Agreement or otherwise; and     (iii)  
words denoting the singular number shall include the plural and vice versa.

(b)   Clauses 1.1 to 1.4 and paragraph (a) of this Clause 1.5 apply unless the
contrary intention appears.

21



--------------------------------------------------------------------------------



 



(c)   References in Clause 1.1 to a document being in the form of a particular
Appendix include references to that form with any modifications to that form
which the Agent (with the authorisation of the Majority Lenders in the case of
substantial modifications) approves or reasonably requires.   (d)   The clause
headings shall not affect the interpretation of this Agreement.   2   FACILITY  
2.1   Amount of facility. Subject to the other provisions of this Agreement, the
Lenders shall make available to the Borrowers a revolving credit facility not
exceeding the Maximum Available Amount in aggregate outstanding at any time.  
2.2   Lenders’ participations in Loan. Subject to the other provisions of this
Agreement, each Lender shall participate in each Advance in the proportion
which, as at the relevant Drawdown Date, its Commitment bears to the Total
Commitments.   2.3   Purpose of Loan. The Borrowers undertake with each Creditor
Party to use each Advance only for the relevant purpose stated in the preamble
to this Agreement.   3   POSITION OF THE LENDERS, THE SWAP BANKS AND THE
MAJORITY LENDERS   3.1   Interests of Lenders and Swap Banks several. The rights
of the Lenders and the Swap Banks under this Agreement and each Master Agreement
are several; accordingly:   (a)   each Lender shall be entitled to sue for any
amount which has become due and payable by the Borrowers to it under this
Agreement; and   (b)   each Swap Bank shall be entitled to sue for any amount
which has become due and payable by the Borrowers to it under the Master
Agreement to which that Swap Bank is a party,       without joining the Agent,
the Security Trustee, any other Lender or any Swap Bank as additional parties in
the proceedings.   3.2   Proceedings by individual Lender or Swap Bank.
Notwithstanding the provisions of Clause 3.1, without the prior consent of the
Majority Lenders, no Lender and no Swap Bank may bring proceedings in respect
of:   (a)   any other liability or obligation of any of the Borrowers or a
Security Party under or connected with a Finance Document or a Master Agreement;
or   (b)   any misrepresentation or breach of warranty by any of the Borrowers
or a Security Party in or connected with a Finance Document or a Master
Agreement.   3.3   Obligations several. The obligations of the Lenders under
this Agreement and of the Swap Banks under the Master Agreements are several;
and a failure of a Lender to perform its obligations under this Agreement or of
a Swap Bank to perform its obligations under the Master Agreement to which it is
a party shall not result in:   (a)   the obligations of the other Lenders being
increased; nor

22



--------------------------------------------------------------------------------



 



(b)   any of the Borrowers, any Security Party or any other Creditor Party being
discharged (in whole or in part) from its obligations under any Finance
Document;       and in no circumstances shall a Lender or a Swap Bank have any
responsibility for a failure of another Lender or Swap Bank to perform its
obligations under this Agreement or any Master Agreement.   3.4   Parties bound
by certain actions of Majority Lenders. Every Lender, each Swap Bank, each of
the Borrowers and each Security Party shall be bound by:   (a)   any
determination made, or action taken, by the Majority Lenders, the Lenders or the
Agent (as the case may be) under and in accordance with any provision of a
Finance Document;   (b)   any instruction or authorisation given by the Majority
Lenders or the Lenders (as the case may be) to the Agent or the Security Trustee
under or in connection with any Finance Document;   (c)   any action taken (or
in good faith purportedly taken) by the Agent or the Security Trustee in
accordance with such an instruction or authorisation.   3.5   Reliance on action
of Agent. However, each Borrower and each Security Party:   (a)   shall be
entitled to assume that the Majority Lenders or the Lenders (as the case may be)
have duly given any instruction or authorisation which, under any provision of a
Finance Document, is required in relation to any action which the Agent has
taken or is about to take; and   (b)   shall not be entitled to require any
evidence that such an instruction or authorisation has been duly given.   3.6  
Construction. In Clauses 3.4 and 3.5 references to action taken include (without
limitation) the granting of any waiver or consent, an approval of any document
and an agreement to any matter.   4   DRAWDOWN   4.1   Request for Advance.
Subject to the following conditions, the Borrowers may request an Advance to be
made by ensuring that the Agent receives a completed Drawdown Notice not later
than 11.00 a.m. (London time) 3 Business Days prior to the intended Drawdown
Date.   4.2   Availability. The conditions referred to in Clause 4.1 are that:  
(a)   a Drawdown Date has to be a Business Day during the Availability Period;  
(b)   each Advance shall be made available in a single amount (other than the
Working Capital Advance) and shall not exceed the Total Available Commitments at
the time such Advance is made;   (c)   the Existing Ships Advance shall not
exceed $90,000,000 (plus accrued interest and fees related thereto) and shall be
applied in refinancing the Existing Indebtedness secured

23



--------------------------------------------------------------------------------



 



    against the Existing Ships and thereafter in financing part of the
Acquisition Cost of the Additional Ships;   (d)   each New Ship Advance shall be
applied in financing part of the Acquisition Cost of the relevant New Ship, and
shall not exceed 90% of the Fair Market Value of the New Ship whose purchase
price is to be part-financed by that New Ship Advance (as determined in
accordance with the valuations referred to in paragraph 11 of Schedule 5,
Part B);   (e)   the aggregate of the New Ship Advances shall not exceed 87.2%
of the Acquisition Cost of the New Ships (plus any relevant fees and expenses
incurred by the Borrowers in connection with this Agreement);   (f)   the
Working Capital Advance outstanding at any time shall not exceed $20,000,000 and
may be drawn from time to time (following drawdown of the Existing Ships
Advance) for general corporate and limited liability company purposes of the
Borrowers;   (g)   an Additional Ship Advance may only be drawn following
re-financing of the Existing Indebtedness and delivery to the relevant New Ship
Owner of each of the New Ships (provided that the same are delivered to each
such New Ship Owner);   (h)   subject always to the provisions of Clause 4.2(g),
each Additional Ship Advance shall not exceed 75% of the Fair Market Value of
the Additional Ship whose purchase price is to be part-financed by that
Additional Ship Advance (as determined in accordance with the valuations
referred to in paragraph 10 of Schedule 5, Part C);   (i)   any amount undrawn
in respect of the Working Capital Advance may be borrowed at a later date
subject to the satisfaction of the other conditions of this Clause 4.2 and
Clause 8.10; and   (j)   the aggregate of the Advances outstanding at any time
shall not exceed the Total Commitments as at such time.   4.3   Notification to
Lenders of receipt of a Drawdown Notice. The Agent shall promptly notify the
Lenders that it has received a Drawdown Notice and shall inform each Lender of:
  (a)   the amount of the Advance and the Drawdown Date;   (b)   the amount of
that Lender’s participation in the Advance; and   (c)   the duration of the
first Interest Period applicable to that Advance.   4.4   Drawdown Notice
irrevocable. A Drawdown Notice must be signed by an officer or a duly authorised
signatory on behalf of the Borrowers; and once served, a Drawdown Notice cannot
be revoked without the prior consent of the Agent, acting on the authority of
the Majority Lenders.   4.5   Lenders to make available Contributions. Subject
to the provisions of this Agreement, each Lender shall, on and with value on
each Drawdown Date, make available to the Agent for the account of the Borrowers
the amount due from that Lender on that Drawdown Date under Clause 2.2.

24



--------------------------------------------------------------------------------



 



4.6   Disbursement of Advance. Subject to the provisions of this Agreement, the
Agent shall on each Drawdown Date pay to the Borrowers the amounts which the
Agent receives from the Lenders under Clause 4.5; and that payment to the
Borrowers shall be made:   (a)   to the account which the Borrowers specify in
the relevant Drawdown Notice; and   (b)   in the like funds as the Agent
received the payments from the Lenders.   4.7   Disbursement of Advance to third
party. The payment by the Agent under Clause 4.6 to a third party specified in
the relevant Drawdown Notice shall constitute the making of the Advance and the
Borrowers shall thereupon become indebted, as principal and direct obligors, to
each Lender in an amount equal to that Lender’s Contribution.   5   INTEREST  
5.1   Payment of normal interest. Subject to the provisions of this Agreement,
interest on each Advance and the Loan and each part thereof in respect of each
Interest Period shall be paid by the Borrowers on the last day of that Interest
Period.   5.2   Normal rate of interest. Subject to the provisions of this
Agreement, the rate of interest on each Advance and the Loan and each part
thereof in respect of an Interest Period shall be the aggregate of (i) the
applicable Margin, (ii) the Mandatory Cost (if any) for the applicable Lender
and (iii) LIBOR.   5.3   Payment of accrued interest. In the case of an Interest
Period longer than 3 months, accrued interest shall be paid every 3 months
during that Interest Period and on the last day of that Interest Period.   5.4  
Notification of Interest Periods and rates of normal interest. The Agent shall
notify the Borrowers and each Lender of:   (a)   each rate of interest; and  
(b)   the duration of each Interest Period;       as soon as reasonably
practicable after each is determined.   5.5   Market disruption. The following
provisions of this Clause 5 apply if:   (a)   at least one Business Day before
the start of an Interest Period, Lenders having Contributions together amounting
to more than 30 per cent. of the Loan (or, if an Advance has not been made,
Commitments amounting to more than 30 per cent. of the Total Commitments) notify
the Agent that LIBOR fixed by the Agent would not accurately reflect the cost to
those Lenders of funding their respective Contributions (or any part of them)
during the Interest Period in the London Interbank Dollar Market at or about
11.00 a.m. (London time) on the second Business Day before the commencement of
the Interest Period; or   (b)   at least one Business Day before the start of an
Interest Period, the Agent is notified by a Lender (the “Affected Lender”) that
for any reason it is unable to obtain Dollars in the London Interbank Market in
order to fund its Contribution (or any part of it) during the Interest Period.

25



--------------------------------------------------------------------------------



 



5.6   Notification of market disruption. The Agent shall promptly notify the
Borrowers and each of the Lenders stating the circumstances falling within
Clause 5.5 which have caused its notice to be given.   5.7   Negotiation of
alternative rate of interest. The Borrowers, the Agent and the Lenders or (as
the case may be) the Affected Lender shall use reasonable endeavours to agree,
within 30 days after the date on which the Agent serves its notice under Clause
5.6 (the “Negotiation Period”), an alternative interest rate or (as the case may
be) an alternative basis for the Lenders or (as the case may be) the Affected
Lender to fund or continue to fund their or its Contribution to the relevant
Advance or Advances during the Interest Period concerned.   5.8   Application of
agreed alternative rate of interest. Any alternative interest rate or an
alternative basis which is agreed during the Negotiation Period shall take
effect in accordance with the terms agreed.   5.9   Alternative rate of interest
in absence of agreement. If an alternative interest rate or alternative basis is
not agreed within the Negotiation Period, and the relevant circumstances are
continuing at the end of the Negotiation Period, then the Agent shall, with the
agreement of each Lender or (as the case may be) the Affected Lender, set an
interest period and interest rate representing the cost of funding of the
Lenders or (as the case may be) the Affected Lender in Dollars or in any
available currency of their or its Contribution to the relevant Advance or
Advances plus the Mandatory Cost (if any) and the applicable Margin; and the
procedure provided for by this Clause 5.9 shall be repeated if the relevant
circumstances are continuing at the end of the interest period so set by the
Agent.   5.10   Notice of prepayment. If the Borrowers do not agree with an
interest rate set by the Agent under Clause 5.9, the Borrowers may give the
Agent not less than 5 Business Days’ notice of their intention to prepay the
relevant Advance or Advances at the end of the interest period set by the Agent.
  5.11   Prepayment; termination of Commitments. A notice under Clause 5.10
shall be irrevocable; the Agent shall promptly notify the Lenders or (as the
case may require) the Affected Lender of the Borrowers’ notice of intended
prepayment; and:   (a)   on the date on which the Agent serves that notice, the
Total Commitments or (as the case may require) the Commitment of the Affected
Lender shall be cancelled; and   (b)   on the last Business Day of the interest
period set by the Agent, the Borrowers shall prepay (without premium or penalty)
the Loan or, as the case may be, the Affected Lender’s Contribution, together
with accrued interest thereon at the applicable rate plus the applicable Margin
and the Mandatory Cost (if any).   5.12   Application of prepayment. The
provisions of Clause 8 shall apply in relation to the prepayment.   6   INTEREST
PERIODS   6.1   Commencement of Interest Periods. The first Interest Period
applicable to an Advance shall commence on the Drawdown Date relative to that
Advance and each subsequent Interest Period shall commence on the expiry of the
preceding Interest Period.

26



--------------------------------------------------------------------------------



 



6.2   Duration of normal Interest Periods. Subject to Clause 6.3, each Interest
Period in respect of each Advance shall be:   (a)   1, 3, 6, 9 or 12 months as
notified by the Borrowers to the Agent not later than 11.00 a.m. (London time) 3
Business Days before the commencement of the Interest Period; or   (b)   in the
case of the first Interest Period applicable to the second and any subsequent
Advance, a period ending on the last day of the then current Interest Period
whereupon all of the Advances shall be consolidated and treated as a single
Advance Provided that the Agent, at the request of the Borrowers, shall permit
the Borrowers to have more than one Interest Period in effect at any time (with
each Interest Period pertaining to a portion of the outstanding Loan in an
amount no less than $1,000,000) as long as there are no more than 5 of such
separate Interest Periods in effect at any time;   (c)   3 months, if the
Borrowers fail to notify the Agent by the time specified in paragraph (a) above;
or   (d)   such other period as the Agent may, with the Majority Lenders’
authority, agree with the Borrowers.   6.3   Duration of Interest Periods for
permanent reductions. In respect of an amount due to be prepaid under Clause 8
on a particular Permanent Commitment Reduction Date, an Interest Period shall
end on that Permanent Commitment Reduction Date.   7   DEFAULT INTEREST   7.1  
Payment of default interest on overdue amounts. The Borrowers shall pay interest
in accordance with the following provisions of this Clause 7 on any amount
payable by the Borrowers (or any of them) under any Finance Document which the
Agent, the Security Trustee or the other designated payee does not receive on or
before the relevant date, that is:   (a)   the date on which the Finance
Documents provide that such amount is due for payment; or   (b)   if a Finance
Document provides that such amount is payable on demand, the date on which the
demand is served; or   (c)   if such amount has become immediately due and
payable under Clause 19.4, the date on which it became immediately due and
payable.   7.2   Default rate of interest. Interest shall accrue on an overdue
amount from (and including) the relevant date until the date of actual payment
(as well after as before judgment) at the rate per annum determined by the Agent
to be 2 per cent. above:   (a)   in the case of an overdue amount of principal,
the rates set out at paragraphs (a) or (b) as the case may be, of Clause 7.3; or
  (b)   in the case of any other overdue amount, the rate set out at paragraph
(b) of Clause 7.3.   7.3   Calculation of default rate of interest. The rates
referred to in Clause 7.2 are:

27



--------------------------------------------------------------------------------



 



(a)   for any unexpired part of any then current Interest Period, the rate
applicable to the overdue principal amount immediately prior to the relevant
date;   (b)   thereafter, the aggregate of the Mandatory Cost (if any) and the
applicable Margin plus, in respect of successive periods of any duration
(including at call) up to 3 months which the Agent may select from time to time:

  (i)   LIBOR; or     (ii)   if the Agent determines that Dollar deposits for
any such period are not being made available to a Lender or (as the case may be)
Lenders by leading banks in the London Interbank Market in the ordinary course
of business, a rate from time to time determined by the Agent by reference to
the cost of funds to the Agent from such other sources as the Agent may from
time to time determine.

7.4   Notification of interest periods and default rates. The Agent shall
promptly notify the Lenders and the Borrowers of each interest rate determined
by the Agent under Clause 7.3 and of each period selected by the Agent for the
purposes of paragraph (b) of that Clause; but this shall not be taken to imply
that the Borrowers are liable to pay such interest only with effect from the
date of the Agent’s notification.   7.5   Payment of accrued default interest.
Subject to the other provisions of this Agreement, any interest due under this
Clause shall be paid on the last day of the period by reference to which it was
determined; and the payment shall be made to the Agent for the account of the
Creditor Party to which the overdue amount is due.   7.6   Compounding of
default interest. Any such interest which is not paid at the end of the period
by reference to which it was determined shall thereupon be compounded.   7.7  
Application to Master Agreements. For the avoidance of doubt, this Clause 7 does
not apply to any amount payable under a Master Agreement in respect of any
continuing Designated Transaction as to which section 2(e) (Default Interest;
Other Amounts) of that Master Agreement shall apply.   8   PERMANENT COMMITMENT
REDUCTION AND PREPAYMENT   8.1   Amount of Permanent Commitment Reductions. The
Total Available Commitments shall be permanently reduced by thirty two
(32) consecutive quarterly Permanent Commitment Reductions, the first of which
reductions shall be in the amount of $10,000,000, the next four (4) of which
reductions shall be in the amount of $11,750,000 each, the next twelve (12) of
which reductions shall be in the amount of $13,250,000 each and the final
fifteen (15) of which reductions shall be in the amount of $15,000,000 each,
together with a balloon reduction (the “Balloon Reduction”) equal to the lesser
of (i) $294,000,000 and (ii) the Commitments remaining following the occurrence
of the thirty second (32nd) and final such reduction. All Permanent Commitment
Reductions shall be applied against the Commitments of each Lender pro rata.  
8.2   Permanent Commitment Reduction Dates. The first Permanent Commitment
Reduction shall occur on the earlier of (a) the last day of the financial
quarter ending after the date falling four (4) months after the date of delivery
of Hull No. 1375 (tbr “IRON ANNE”) and (b) 31 December 2006 and the last
Permanent Commitment Reduction, together with the Balloon Reduction, shall occur
on the Final Maturity Date.

28



--------------------------------------------------------------------------------



 



8.3   Final Maturity Date. On the Final Maturity Date, the Borrowers shall pay
to the Agent for the account of the Creditor Parties all sums then accrued or
owing under any Finance Document.   8.4   Voluntary prepayment. Subject to the
conditions specified in Clause 8.5 below, the Borrowers may prepay the whole or
any part of the Loan on the last day of an Interest Period in respect thereof,
provided always that if the Borrowers prepay any amount on a date other than the
last day of an Interest Period, then they shall pay all breakage costs
associated with such prepayment on such date, together with the relevant
prepayment amount.   8.5   Conditions for voluntary prepayment. The conditions
referred to in Clause 8.4 are that:   (a)   any partial prepayment shall be
$1,000,000 in aggregate or a higher multiple thereof; and   (b)   the Agent has
received from the Borrowers at least 3 days’ prior written notice specifying the
amount to be prepaid and the date on which the prepayment is to be made.   8.6  
Effect of notice of prepayment. A prepayment notice may not be withdrawn or
amended without the consent of the Agent, given with the authority of the
Majority Lenders, and the amount specified in the prepayment notice shall become
due and payable by the Borrowers on the date for prepayment specified in the
prepayment notice.   8.7   Notification of notice of prepayment. The Agent shall
notify the Lenders promptly upon receiving a prepayment notice.   8.8  
Mandatory prepayment. The Borrowers shall be obliged to prepay the Relevant
Amount of the Loan:

  (i)   on a Permanent Commitment Reduction Date where, following the occurrence
of a Permanent Commitment Reduction, the outstanding amount of the Loan exceeds
the Maximum Available Amount; or     (ii)   if a Ship is sold, on or before the
date on which the sale is completed by delivery of the Ship to the buyer; or    
(iii)   if a Ship becomes a Total Loss, on the earlier of the date falling
90 days after the relevant Total Loss Date and the date of receipt by the
Security Trustee of the proceeds of insurance relating to such Total Loss.

    In this Clause 8.8, “Relevant Amount” means:   (a)   in the case of a
prepayment falling under (i) above, the amount by which the outstanding amount
of the Loan exceeds the Maximum Available Amount;   (b)   in the case of a
prepayment falling under (ii) or (iii) above, the amount which results from
multiplying (A) the then Maximum Available Amount by (B) the result obtained by
dividing the Fair Market Value of the relevant Ship immediately prior to its
sale or Total Loss by the aggregate Fair Market Values immediately prior to such
sale or Total Loss of all of the Ships as are then subject to a Mortgage.   8.9
  Amounts payable on prepayment. A prepayment shall be made together with
accrued interest (and any other amount payable under Clause 21 below or
otherwise) in respect of the amount prepaid and, if the prepayment is not made
on the last day of an Interest

29



--------------------------------------------------------------------------------



 



    Period, together with any sums payable under Clause 21.1(b) but without
premium or penalty.   8.10   Reborrowing. Subject to the terms of this
Agreement, the Borrowers may reborrow an amount of the Loan which has been
prepaid in the following circumstances:   (a)   voluntary prepayments made
pursuant to the provisions of Clause 8.4;   (b)   amounts drawndown and
comprising the Working Capital Advance, provided that the aggregate principal
amount of the Working Capital Advance may never exceed $20,000,000 at any time
outstanding;   (c)   any amounts prepaid pursuant to the provisions of Clause
8.8(ii) or 8.8(iii) (but not Clause 8.8(i)), provided that the proceeds of such
reborrowing are used (to the satisfaction of the Majority Lenders) for the
purchase of an Additional Ship meeting the Additional Ship Requirements (in
conjunction with or apart from the relevant Additional Ship Advance); and   (d)
  any amounts prepaid pursuant to the provisions of Clause 15.1, provided that
the Borrowers are in compliance with the provisions of Clause 15.1 and any such
reborrowing would not trigger a breach of the provisions of Clause 15.1.      
Provided always that the amount of the Loan outstanding at any time shall never
exceed the Maximum Available Amount.   8.11   Unwinding of Designated
Transactions. On or prior to (i) any Permanent Commitment Reduction or
(ii) prepayment of the Loan under this Clause 8 or any other provision of this
Agreement, the Borrowers shall wholly or partially reverse, offset, unwind or
otherwise terminate one or more of the continuing Designated Transactions to the
extent necessary to ensure that the notional principal amount of the continuing
Designated Transactions thereafter remaining does not and will not in the future
(taking into account the scheduled Permanent Commitment Reductions) exceed the
Maximum Available Amount as reducing from time to time thereafter pursuant to
Clause 8.1.   8.12   Voluntary Cancellation of Commitments. Subject to the
conditions listed in Clause 8.14 below, the Borrowers may cancel the whole or
any part of the Total Commitments.   8.13   Conditions for cancellation of
Commitments. Those conditions are:   (a)   that a partial cancellation shall be
$1,000,000 or a multiple of $1,000,000; and   (b)   that the Agent has received
from the Borrowers at least 3 days prior written notice specifying the amount of
the Total Commitments to be cancelled and the date on which the cancellation is
to take effect.   8.14   Effect of notice of cancellation. The service of a
cancellation notice shall cause the amount of the Total Commitments specified in
the notice to be permanently cancelled on the date specified therein, and any
partial cancellation shall be applied pro rata against (a) the Permanent
Commitment Reductions specified in Clause 8.1 and (b) the Commitments of each
Lender.   9   CONDITIONS PRECEDENT   9.1   Documents, fees and no default. Each
Lender’s obligation to contribute to an Advance is subject to the following
conditions precedent:

30



--------------------------------------------------------------------------------



 



(a)   that, on or before the Drawdown Date relative to the Existing Ships
Advance, the Agent receives the documents described in Part A of Schedule 5 in
form and substance satisfactory to the Agent;   (b)   that, on or before the
Drawdown Date relative to each New Ship Advance, the Agent receives the
documents described in Part B of Schedule 5 in form and substance satisfactory
to the Agent;   (c)   that, on or before the Drawdown Date relative to each
Additional Ship Advance, the Agent receives the documents described in Part C of
Schedule 5 in form and substance satisfactory to the Agent;   (d)   that, on or
before the first Drawdown Date, the Agent receives all accrued commitment fee
and all other fees referred to in Clause 20.1 which are payable at that time and
has received payment of the expenses referred to in Clause 20.2;   (e)   that
both at the date of each Drawdown Notice and at each Drawdown Date:

  (i)   no Event of Default or Potential Event of Default has occurred and is
continuing or would result from the borrowing of the Loan;     (ii)   the
representations and warranties in Clause 10 and those of the Borrowers or any
Security Party which are set out in the other Finance Documents would be true
and not misleading if repeated on each of those dates with reference to the
circumstances then existing;     (iii)   none of the circumstances contemplated
by Clause 5.5 has occurred and is continuing; and     (iv)   there has been no
material adverse change in the business, condition (financial or otherwise) or
operations of the Group, taken as a whole, since the date of this Agreement;

(f)   that, if the ratio set out in Clause 15.1 were applied immediately
following the making of the Advance, the Borrowers would not be obliged to
provide additional security or prepay part of the Loan under that Clause; and  
(g)   that, at each Drawdown Date, the Agent has received and found to be
acceptable to it any further opinions, consents, agreements and documents in
connection with the Finance Documents which the Agent may, with the
authorisation of the Majority Lenders, reasonably request by notice to the
Borrowers prior to the relevant Drawdown Date.   9.2   Waiver of conditions
precedent. If the Majority Lenders, at their discretion, permit an Advance to be
borrowed before certain of the conditions referred to in Clause 9.1 are
satisfied, the Borrowers shall ensure that those conditions are satisfied within
5 Business Days after the Drawdown Date relative to that Advance (or such longer
period as the Agent may, with the authority of the Majority Lenders, specify).  
10   REPRESENTATIONS AND WARRANTIES   10.1   General. Each of the Borrowers
represents and warrants to each Creditor Party as follows.

31



--------------------------------------------------------------------------------



 



10.2   Status. Each Borrower is duly formed (in the case of each Owner) or duly
incorporated (in the case of the Holding Company) and validly existing and in
good standing under the laws of the Marshall Islands.   10.3   Limited liability
company interests. Each Owner has authorised and issued limited liability
company interests as set out in Schedule 1 and the legal title and beneficial
ownership of all of those limited liability company interests is held, free of
any Security Interest or other claim (other than Permitted Security Interests),
by the Holding Company.   10.4   Corporate power. Each Borrower has the
corporate or (as the case may be) limited liability company capacity, and has
taken all corporate or (as the case may be) limited liability company action and
obtained all consents necessary for it:   (a)   to execute the relevant
Underlying Documents to which it is a party, to purchase and pay for the
relevant New Ship or Additional Ship (as the case may be) under the relevant New
Ship MOA or Additional Ship MOA (as the case may be) and to register that Ship
in its name under an Approved Flag;   (b)   to execute the Finance Documents to
which that Borrower is a party; and   (c)   to borrow under this Agreement, to
enter into Designated Transactions under each Master Agreement (which has been
entered into on the date this representation is made or deemed made) and to make
all the payments contemplated by, and to comply with, those Finance Documents to
which that Borrower is a party.   10.5   Consents in force. All the consents
referred to in Clause 10.4 remain in force and nothing has occurred which makes
any of them liable to revocation.   10.6   Legal validity; effective Security
Interests. The Finance Documents to which each Borrower is a party, do now or,
as the case may be, will, upon execution and delivery (and, where applicable,
registration as provided for in the Finance Documents):   (a)   constitute that
Borrower’s legal, valid and binding obligations enforceable against that
Borrower in accordance with their respective terms; and   (b)   to the extent
they purport to create Security Interests, create legal, valid and binding
Security Interests enforceable in accordance with their respective terms over
all the assets to which they, by their terms, relate,       subject to any
relevant insolvency laws affecting creditors’ rights generally.   10.7   No
third party Security Interests. Without limiting the generality of Clause 10.6,
at the time of the execution and delivery of each Finance Document:   (a)   each
Borrower which is a party to that Finance Document will have the right to create
all the Security Interests which that Finance Document purports to create
(subject only to Permitted Security Interests); and   (b)   no third party will
have any Security Interest (except for Permitted Security Interests) or any
other interest, right or claim over, in or in relation to any asset to which any
such Security Interest, by its terms, relates.

32



--------------------------------------------------------------------------------



 



10.8   No conflicts. The execution by each Borrower of each Finance Document to
which it is a party, and the borrowing by each of the Borrowers of the Loan, and
its compliance with each Finance Document to which it is a party will not
involve or lead to a contravention of:   (a)   any law or regulation; or   (b)  
the constitutional documents of that Borrower; or   (c)   any contractual
obligation which is binding on that Borrower or any of its assets.   10.9   No
withholding taxes. All payments which each Borrower is liable to make under the
Finance Documents (other than any Master Agreement) may be made without
deduction or withholding for or on account of any tax payable under any law of
any Pertinent Jurisdiction (other than sub clause (f) in the definition
thereof).   10.10   No default. No Event of Default or Potential Event of
Default has occurred and is continuing.   10.11   Information. All information
which has been provided in writing by or on behalf of each of the Borrowers or
any Security Party to any Creditor Party in connection with any Finance Document
satisfied the requirements of Clause 11.4 at the time it was so provided; all
audited and unaudited accounts which have been so provided satisfied the
requirements of Clause 11.6 at the time they were so provided; and there has
been no material adverse change in the financial position or state of affairs of
the Group (taken as a whole) from that disclosed in the latest of those
accounts.   10.12   No litigation. No legal or administrative action involving
any Borrower (including, in the case of each Owner, action relating to any
alleged or actual breach of the ISM Code or the ISPS Code) has been commenced or
taken or, to any Borrower’s knowledge, is likely to be commenced or taken which
could reasonably be expected to have a material adverse effect on the financial
position or state of affairs of the Group (taken as a whole).   10.13   Validity
and completeness of Underlying Documents. Each Underlying Document constitutes
valid, binding and enforceable obligations of the Borrowers as are parties
thereto and, to the best of the Borrowers’ knowledge and belief, the other
parties thereto, respectively in accordance with its terms; and:   (a)   each
copy of an Underlying Document delivered to the Agent before the date of this
Agreement is a true and complete copy of such Underlying Document (including,
without limitation, any addenda thereto); and   (b)   except as disclosed to the
Agent prior to the date this representation is made or deemed made, no
amendments or additions to any Underlying Document have been agreed nor has any
Owner or the Holding Company or (to the best of the Borrowers’ knowledge and
belief) any Seller or the Charterer waived any of their respective rights under
any Underlying Document (as the case may be).   10.14   No rebates etc. There is
no agreement or understanding (to which an Owner or the Holding Company is a
party) to allow or pay any rebate, premium, commission, discount or other
benefit or payment (howsoever described) to any Owner, the Holding Company, any
Seller or any third party in connection with the purchase of any Additional Ship
or any New Ship by any Additional Ship Owner or by any New Ship Owner (as the
case may be) or in connection with the chartering of any Ship under any Charter,
other than

33



--------------------------------------------------------------------------------



 



    arm’s length broker commissions paid in the normal course of business and
other than as disclosed to the Lenders in writing on or prior to the date of
this Agreement.   10.15   Compliance with certain undertakings. At the date of
this Agreement, each of the Borrowers is in compliance with Clauses 11.2, 11.8
and 11.13.   10.16   Taxes paid. Each Borrower has paid all taxes due and
applicable to, or imposed on or in relation to that Borrower, its business and
(in the case of each Borrower which is an Owner) the Ship owned by it, other
than taxes being contested in good faith by appropriate steps and in respect of
which appropriate reserves have been made and where the failure to pay the same
would not (in the opinion of the Majority Lenders) give rise to a significant
risk that the Borrowers or any Security Party would become unable to discharge
its liabilities under the Finance Documents as they fall due.   10.17   ISM Code
and ISPS Code compliance. The Borrowers will procure that the Owners and the
Approved Manager obtain all necessary ISM Code Documentation and ISPS Code
Documentation in connection with the Ships and comply in all material respects
with the ISM Code and the ISPS Code.   10.18   No money laundering. Without
prejudice to the generality of Clause 2.2, in relation to the borrowing by the
Borrowers of the Loan, the performance and discharge of their respective
obligations and liabilities under the Finance Documents, and the transactions
and other arrangements effected or contemplated by the Finance Documents to
which each of the Borrowers is a party, each of the Borrowers confirms that
(i) it is acting for its own account, (ii) that it will use the proceeds of the
Loan for its own benefit, under its full responsibility and exclusively for the
relevant purposes specified in this Agreement and (iii) that the foregoing will
not involve or lead to contravention of any law, official requirement or other
regulatory measure or procedure implemented to combat “money laundering” (as
defined in Article 1 of the Directive (91/308/EEC) of the Council of the
European Communities).   11   GENERAL UNDERTAKINGS   11.1   General. Each
Borrower undertakes with each Creditor Party to comply with the following
provisions of this Clause 11 at all times during the Security Period, except as
the Agent may, with the authority of the Majority Lenders, otherwise permit.  
11.2   Title; negative pledge and pari passu ranking. Each Borrower will:   (a)
  in the case of the Holding Company, own (directly or indirectly) the entire
beneficial interest in each Owner free from all Security Interests and other
interests and rights of every kind, except for those created by the Finance
Documents (and except for Permitted Security Interests);   (b)   in the case of
the Owner, hold the legal title to, and own the entire beneficial interest in
the Ship owned by it, her Insurances and Earnings, free from all Security
Interests and other interests and rights of every kind, except for those created
by the Finance Documents and the effect of assignments contained in the Finance
Documents and except for Permitted Security Interests, and shall not create or
permit to arise any Security Interest (other than Permitted Security Interests)
over the Ship owned by it;   (c)   not create or permit to arise any Security
Interest (except for Permitted Security Interests) over any of its other assets,
present or future including, but not limited to, the Borrowers’

34



--------------------------------------------------------------------------------



 



    rights against the Swap Banks under the Master Agreements or all or any part
of the Borrowers’ interest in any amount payable to the Borrowers by the Swap
Banks under the Master Agreements; and   (d)   procure that its liabilities
under the Finance Documents to which it is a party do and will rank at least
pari passu with all its other present and future unsecured liabilities, except
for liabilities which are mandatorily preferred by law.   11.3   No disposal of
assets. The Borrowers will not transfer, lease or otherwise dispose of:   (a)  
all or a substantial part of the assets of the Group, whether by one transaction
or a number of transactions, whether related or not; or   (b)   any debt payable
to any of them or any other right (present, future or contingent right) to
receive a payment, including any right to damages or compensation (in each case
where such amount is equal to or exceeds $500,000).   11.4   Information
provided to be accurate. All financial and other information (other than
financial projections) which is provided in writing by or on behalf of a
Borrower under or in connection with any Finance Document (taken as a whole at
the time delivered) is in all material respects true and not misleading and does
not omit any material fact or consideration required to make such information
not misleading. Any financial projections so provided have been prepared in good
faith on the basis of recent historical information and on the basis of
reasonable assumptions.   11.5   Provision of financial statements. The
Borrowers will send, or procure there are sent, to the Agent:   (a)   as soon as
possible, but in no event later than 180 days after the end of each Financial
Year of the Holding Company, the audited consolidated accounts of the Group; and
  (b)   as soon as possible, but in no event later than 90 days after the end of
each quarter in each Financial Year of the Holding Company, the unaudited
consolidated management accounts of the Group, in a format approved by the Agent
and which are certified as to their meeting the requirements of Clause 11.6
below (subject to year end audit adjustments) by the chief financial officer of
the Holding Company.   11.6   Form of financial statements. All accounts
(audited and unaudited) delivered under Clause 11.5 will:   (a)   be prepared in
accordance with all applicable laws and GAAP;   (b)   fairly present the
financial condition of the Group as at the date of which the accounts are stated
to apply; and   (c)   fully disclose or provide for all significant liabilities
of the Group.   11.7   Shareholder notices. The Holding Company will send to the
Agent, at the same time as they are despatched, copies of all communications
which are despatched to its shareholders or any class of them.   11.8  
Consents. Each Borrower will maintain in force and promptly obtain or renew, and
will promptly send certified copies to the Agent of, all consents required:

35



--------------------------------------------------------------------------------



 



(a)   for such Borrower to perform its obligations under any Finance Document
and any Underlying Document to which it is a party;   (b)   for the validity or
enforceability of any Finance Document to which it is a party;   (c)   if that
Borrower is an Owner, for it to continue to own and operate the Ship owned by
it,       and the Borrowers will comply (or procure compliance) with the terms
of all such consents, except where failure to so comply could not reasonably be
expected to have a material adverse effect on the financial position or state of
affairs of the Group (taken as a whole).   11.9   Maintenance of Security
Interests. Each Borrower will:   (a)   at its own cost, do all that it
reasonably can to ensure that any Finance Document validly creates the
obligations and the Security Interests which it purports to create; and   (b)  
without limiting the generality of paragraph (a) above, at its own cost,
promptly register, file, record or enrol any Finance Document with any court or
authority in all Pertinent Jurisdictions, pay any stamp, registration or similar
tax in all Pertinent Jurisdictions in respect of any Finance Document, give any
notice or take any other step which, in the opinion of the Majority Lenders, is
or has become necessary or desirable for any Finance Document to be valid,
enforceable or admissible in evidence or to ensure or protect the priority of
any Security Interest which it creates.   11.10   Notification of litigation.
Each Borrower will provide the Agent with details of any legal or administrative
action involving that Borrower, any Security Party, the Approved Manager, the
Ship owned by it or the Earnings or the Insurances of the Ship owned by it as
soon as that Borrower becomes aware that such action is instituted or it becomes
apparent to that Borrower that it is likely to be instituted, unless the legal
or administrative action could not reasonably be expected to have a material
adverse effect on the financial position or state of affairs of the Group (taken
as a whole).   11.11   No amendment to Underlying Documents. The Borrowers shall
not agree to any amendment or supplement to, or waive or fail to enforce, any
Underlying Document to which any Borrower is a party or any of its respective
provisions, except for any amendments, waiver or supplement that does not
materially and adversely affect the rights of the Creditor Parties thereunder.  
11.12   No amendment to Master Agreements; Transactions. No Borrower will:   (a)
  agree to any amendment or supplement to, or waive or fail to enforce, any
Master Agreement (once executed by the Borrowers) or any of its provisions; or  
(b)   enter into any Transaction pursuant to any Master Agreement (once executed
by the Borrowers) except Designated Transactions.   11.13   Principal place of
business. Each Borrower will maintain its place of business, and keep its
corporate documents and records, at the address stated in Clause 28.2(a); and no
Borrower will establish, or do anything as a result of which it would be deemed
to have, a place of business in any country other than the Marshall Islands or
Greece. Notwithstanding the foregoing, the Borrowers may, upon 20 days prior
notice to the Agent specifying a new or additional location which is acceptable
to the Agent (acting upon the instructions of the Majority Lenders), move its
existing place of business to such

36



--------------------------------------------------------------------------------



 



    new location or maintain a place of business in such additional location,
provided that the Borrowers shall be responsible for the costs of registration
of any charges or incidental expenses incurred by the Agent or the Lenders in
connection therewith.   11.14   Confirmation of no default. Each Borrower will,
within 2 Business Days after service by the Agent of a written request, serve on
the Agent a notice which is signed by an officer of that Borrower and which:  
(a)   states that no Event of Default or Potential Event of Default has
occurred; or   (b)   states that no Event of Default or Potential Event of
Default has occurred, except for a specified event or matter, of which all
material details are given.       The Agent may serve requests under this Clause
11.15 from time to time but only if asked to do so by a Lender or Lenders having
Contributions exceeding 10 per cent. of the Loan or (if no Advance has been
made) Commitments exceeding 10 per cent of the Total Commitments; and this
Clause 11.15 does not affect the Borrowers’ obligations under Clause 11.16.  
11.15   Notification of default. Each Borrower will notify the Agent as soon as
the Borrower becomes aware of the occurrence of an Event of Default or a
Potential Event of Default and will thereafter keep the Agent fully up-to-date
with all developments.   11.16   Provision of further information. Each Borrower
will, as soon as practicable after receiving the request, provide the Agent with
any additional financial or other information relating to:   (a)   any Borrower,
any Ship, the Approved Manager, any Insurances or any Earnings; or   (b)   to
any other matter relevant to, or to any provision of, a Finance Document      
which may be reasonably requested by the Agent and which that Borrower, subject
to confidentiality and other restrictions, may lawfully provide at such time.  
11.17   Provision of copies and translation of documents. The Borrowers will
supply the Agent with a sufficient number of copies of the documents referred to
above to provide 1 copy for each Creditor Party; and if the Agent so requires in
respect of any of those documents, the Borrowers will provide a certified
English translation prepared by a translator approved by the Agent.   11.18  
Ownership. Each of the Borrowers shall ensure that there is no change in the
legal or beneficial ownership of the limited liability company interests in any
Owner throughout the Security Period, or any change in the control of any of the
Borrowers, provided that with respect to the Holding Company, “change in
control” shall mean a simultaneous disposition of all shareholdings of all
sponsors (as disclosed to the Lenders prior to the date of this Agreement).  
11.19   Minimum Liquidity. The Holding Company shall ensure that throughout the
Security Period the aggregate of (i) cash and cash on time deposits held by the
Group with the Agent and (ii) available undrawn credit lines (including amounts
available to be drawn under this Agreement) are not less than the Minimum
Liquidity Amount. The Minimum Liquidity Amount is:

37



--------------------------------------------------------------------------------



 



(a)   from the date of this Agreement until 31 March 2009, the sum of $550,000
per Ship subject to the Mortgage (the “Initial Liquidity Amount”); and   (b)  
from 1 April 2009, the Initial Liquidity Amount shall increase by eight
(8) equal quarterly increases of $23,875 until it reaches $741,000 which amount
shall be maintained until the end of the Security Period.       Provided always
that compliance with this Clause 11.19 shall only be evidenced to the Lenders
quarterly in accordance with the provisions of Clause 12.5.   11.20   Know your
customer. The Borrowers will provide to (or procure that there is sent to) the
Agent such documents and evidence as any Creditor Party may request that is
required in relation to each of the Borrowers or any Security Party, based on
applicable laws and regulations and each Creditor Party’s own internal
guidelines relating to the verification of the identity and knowledge of its
customers.   11.21   Share issues. The Borrowers shall ensure that:   (a)   any
balance of the proceeds raised through the issuance of new shares in the holding
Company referred to in paragraph 19 of Part A, Schedule 5 after applying such
proceeds against the Existing Indebtedness, shall be used solely for the
acquisition of New Ships; and   (b)   the proceeds raised through the issuance
of new shares in the Holding Company referred to in paragraph 14 of Part B,
Schedule 5 and which comprise the Borrowers’ equity contribution for the
purchase of New Ships, shall be used solely for the acquisition of such New
Ships.   11.22   Master Charter. During each of the years 2006, 2007, 2008 and
2009 the Owners shall enter into negotiations with the Charterer for the purpose
of negotiating and agreeing with the Charterer by 5 November of each such
calendar year (the “Rate Determination Date”) charter rates for each of the New
Ships subject to the Master Charter (the “Master Charter Ships”) that will be
applicable to each such Master Charter Ship during the calendar year commencing
on 1 January immediately following such Rate Determination Date (the “Relevant
Charter Year”). In the course of such negotiations, the Owners undertake to use
all reasonable efforts to negotiate and agree with the Charterer charter rates
for each Master Charter Ship for the Relevant Charter Year that fall at or
between the lower floor rate and upper ceiling rate established for each such
Master Charter Ship for the Relevant Charter Year in the block agreement entered
into in connection with the Master Charter. At request of the Agent from time to
time, the Owners will provide a report to the Agent regarding the status of such
negotiations between the Owners and the Charterer. Should the Owners fail to
reach agreement with the Charterer with regard to charter rates for more than
five (5) Master Charter Ships for the Relevant Charter Year, then they shall not
terminate or agree to terminate the Master Charter or agree to the release of
such Master Charter Ships from the Master Charter without in each case having
first obtained the prior written consent of the Majority Lenders.   12  
CORPORATE UNDERTAKINGS   12.1   General. Each Borrower also undertakes with each
Creditor Party to comply with or, in the case of Clause 12.4, to procure the
compliance by the Holding Company with, the following provisions of this Clause
12 at all times during the Security Period except as the Agent may, with the
authority of the Majority Lenders, otherwise permit.   12.2   Maintenance of
status. Each Borrower will maintain its existence as a limited liability company
(in the case of each Owner) or its separate corporate existence (in the case of
the

38



--------------------------------------------------------------------------------



 



    Holding Company) and will, in each case, remain in good standing under the
laws of the Marshall Islands.   12.3   Negative undertakings. No Borrower will:
  (a)   carry on any business other than (in the case of an Owner), the
ownership, chartering and operation of the Ship owned by it, the incurrence of
obligations under the Finance Documents and the Underlying Documents to which it
is a party and activities incidental to the foregoing and (in the case of the
Holding Company) the ownership of the other Borrowers, Quintana Logistics LLC
and the Approved Manager (provided the same is Quintana Management LLC),
investing in and managing companies which own or are to acquire bulk carriers,
the incurrence of Financial Indebtedness and other obligations and activities
incidental to the foregoing which are permitted hererunder; or   (b)   make any
form of distribution (other than payment of a dividend) or effect any form of
redemption, purchase or return of share capital Provided that payment of
dividends by the Borrowers shall not be permitted where an Event of Default has
occurred and is continuing or where such payment would result in an Event of
Default; or   (c)   provide any form of credit or financial assistance to:

  (i)   a person who is directly or indirectly interested in that Borrower’s
share or loan capital; or     (ii)   any company in or with which such a person
is directly or indirectly interested or connected,

    or enter into any transaction with or involving such a person or company on
terms which are, in any respect, less favourable to that Borrower than those
which it could obtain in a bargain made at arms’ length Provided that this shall
not prevent or restrict (i) the Holding Company from on-lending the proceeds of
the Loan or any part thereof to the Owners, granting credit or financing
assistance to its wholly-owned direct or indirect subsidiaries or entering into
any transaction with or involving any member of the Group or (ii) any Borrower
from granting credit or financing assistance to any other Borrower or entering
into any transaction with or involving any member of the Group, and provided
always that the same is in the ordinary course of business and fully
subordinated to the interests of the Creditor Parties under the Finance
Documents;   (d)   open or maintain any account with any bank or financial
institution except (i) accounts with the Account Bank for the purposes of the
Finance Documents, (ii) accounts with any other bank or financial institution
notified in writing to the Agent in the case of the Holding Company and
(iii) accounts maintained pursuant to the Existing Loan Agreement for a period
of up to 15 days from the date of this Agreement;   (e)   (in the case of any
Owner) issue, allot or grant any person a right to any limited liability company
interests in any Owner or repurchase or reduce its limited liability company
interests;   (f)   acquire any shares or other securities other than US or UK
Treasury bills and certificates of deposit issued by major North American or
European banks, or enter into any transaction in a derivative (other than
Designated Transactions);   (g)   enter into any form of amalgamation, merger or
de-merger or any form of reconstruction or reorganisation (other than with
companies within the Group);

39



--------------------------------------------------------------------------------



 



(h)   if it is also an Owner, incur any further Financial Indebtedness, other
than pursuant to this Agreement, the Finance Documents and the Underlying
Documents to which it is a party and other than in the ordinary course of its
business.   12.4   Financial Covenants. The Holding Company shall ensure that,
at the times specified in Clause 12.5:   (a)   the ratio of Total Debt to Market
Value Adjusted Total Assets shall not exceed 0.75:1;   (b)   the Interest
Coverage Ratio shall not be less than 2:1;   (c)   the Market Value Adjusted Net
Worth of the Group shall not be less than $200,000,000.   12.5   Compliance
Check. Compliance with the undertakings contained in Clause 11.19 and 12.4 shall
be determined:   (a)   in each Financial Year, at the time the Agent receives
the audited consolidated accounts of the Group and the unaudited consolidated
management accounts of the Group for the first three quarterly periods of each
Financial Year (pursuant to Clauses 11.5(a) and 11.5(b) respectively), by
reference to the unaudited consolidated management accounts in the case of the
first three quarterly periods in each Financial Year of the Holding Company and
the audited consolidated accounts in the case of each Financial Year of the
Holding Company;   (b)   after the occurrence and during the continuance of an
Event of Default, at any other time as the Agent may reasonably request by
reference to such evidence as the Lenders may require to determine and calculate
the financial covenants referred to in Clause 12.4.       At the same time as
they deliver the consolidated accounts referred to in this Clause 12.5, the
Borrowers shall deliver to the Agent a certificate in the form set out in
Schedule 8 demonstrating compliance (or not, as the case may be) by the Holding
Company with the provisions of Clause 12.4, signed by the chief financial
officer of the Holding Company.   12.6   Change in accounting expressions and
policies. If at any time any change in GAAP or other relevant accounting
policies would affect the computation of any financial ratio or requirement set
forth in any Finance Document, and either the Borrowers or the Agent (acting
with the authorisation of the Majority Lenders) shall so request, the Agent and
the Borrowers shall negotiate in good faith to amend such ratio or requirement
to preserve the original interest thereof in the light of such change in GAAP;
provided that, until so amended, such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein.   12.7  
Subordination of rights of Holding Company. All rights which the Holding Company
at any time has (whether in respect of the Loan or any other transaction)
against any Owner or its assets shall be fully subordinated to the rights of the
Creditor Parties under the Finance Documents; and in particular, the Holding
Company shall not during the Security Period:   (a)   claim, or in a bankruptcy
of any Owner prove for, any amount payable to the Holding Company by an Owner,
whether in respect of the Loan or any other transaction;   (b)   take or enforce
any Security Interest for any such amount; or   (c)   claim to set-off any such
amount against any amount payable by the Holding Company to any Owner,

40



--------------------------------------------------------------------------------



 



    Provided that the restrictions in this Clause 12.7 shall not be applicable
to distributions on limited liability company interests of the Owners unless an
Event of Default shall have occurred and be continuing.   12.8   Free
Syndication market. The Borrowers (in order to ensure an orderly and effective
syndication of the Loan) shall not, and shall ensure that no member of the Group
shall, until the earlier of (i) finalisation of the syndication of the Loan (as
determined by the Agent) and (ii) 15 September 2006:   (a)   syndicate or issue
or attempt to syndicate or issue; or   (b)   announce or authorise the
announcement of the syndication or issuance of; or   (c)   engage in discussions
concerning the syndication or issuance of,       any Financial Indebtedness
(other than the Loan and any Swap Exposure) with any banks or financial
institutions in the commercial banking market Provided that this shall not
restrict the Holding Company from issuing commercial instruments or making any
further equity offerings.   13   INSURANCE   13.1   General. The Borrowers also
undertake with each Creditor Party to procure that each Owner will comply with
the following provisions of this Clause 13 at all times during the Security
Period except as the Agent may, with the authority of the Majority Lenders,
otherwise permit.   13.2   Maintenance of obligatory insurances. Each Owner
shall keep the Ship owned by it insured at the expense of that Owner against:  
(a)   fire and usual marine risks (including hull and machinery and excess
risks);   (b)   war risks;   (c)   protection and indemnity risks; and   (d)  
any other risks against which the Majority Lenders consider, having regard to
practices and other circumstances prevailing at the relevant time, it would in
the opinion of the Majority Lenders be reasonable for the relevant Owner to
insure and which are specified by the Security Trustee by notice to the relevant
Owner.   13.3   Terms of obligatory insurances. Each Owner shall effect such
insurances:   (a)   in Dollars;   (b)   in the case of fire and usual marine
risks and war risks, in an amount on an agreed value basis at least the greater
of (i) an amount which, when aggregated with the insured value of the other
Ships at the relevant time subject to a Mortgage, is equal to 125 per cent. of
the Loan and (ii) the Fair Market Value of the Ship owned by it; and   (c)   in
the case of oil pollution liability risks, for an aggregate amount equal to the
highest level of cover from time to time available under basic protection and
indemnity club entry (with the international group of protection and indemnity
clubs) and the international marine insurance market (currently $1,000,000,000);

41



--------------------------------------------------------------------------------



 



(d)   in relation to protection and indemnity risks, in respect of the full
value and tonnage of the Ship owned by it;   (e)   on terms approved by the
Agent; and   (f)   through brokers and with insurance companies and/or
underwriters or, in the case of war risks and protection and indemnity risks, in
war risks and protection and indemnity risks associations, in each case approved
by the Agent.   13.4   Further protections for the Creditor Parties. In addition
to the terms set out in Clause 13.3, each Owner shall procure that the
obligatory insurances shall:   (a)   (except in relation to risks referred to in
Clauses 13.2(c) and (d)) name (or be amended to name) the Security Trustee as
additional named assured for its rights and interests, warranted no operational
interest and with full waiver of rights of subrogation against the Security
Trustee, but without the Security Trustee thereby being liable to pay (but
having the right to pay) premiums, calls or other assessments in respect of such
insurance;   (b)   name the Security Trustee as sole loss payee with such
directions for payment as the Security Trustee may specify;   (c)   provide that
all payments by or on behalf of the insurers under the obligatory insurances to
the Security Trustee shall be made without set-off, counterclaim or deductions
or condition whatsoever;   (d)   provide that the insurers shall waive, to the
fullest extent permitted by applicable law, their entitlement (if any) (whether
by statute, common law, equity, or otherwise) to be subrogated to the rights and
remedies of the Security Trustee in respect of any rights or interests (secured
or not) held by or available to the Security Trustee in respect of the Secured
Liabilities, until the Secured Liabilities shall have been fully repaid and
discharged, except that the insurers shall not be restricted by the terms of
this paragraph (d) from making personal claims against persons (other than the
relevant Owner or any Creditor Party) in circumstances where the insurers have
fully discharged their liabilities and obligations under the relevant obligatory
insurances;   (e)   provide that such obligatory insurances shall be primary
without right of contribution from other insurances which may be carried by the
Security Trustee;   (f)   provide that the Security Trustee may make proof of
loss if the relevant Owner fails to do so; and   (g)   provide that if any
obligatory insurance is cancelled, or if any substantial change is made in the
coverage which adversely affects the interest of the Security Trustee, or if any
obligatory insurance is allowed to lapse for non-payment of premium, such
cancellation, charge or lapse shall not be effective with respect to the
Security Trustee for 30 days (or 7 days in the case of war risks) after receipt
by the Security Trustee of prior written notice from the insurers of such
cancellation, change or lapse.   13.5   Renewal of obligatory insurances. Each
Owner shall:   (a)   at least 21 days before the expiry of any obligatory
insurance:

42



--------------------------------------------------------------------------------



 



  (i)   notify the Security Trustee of the brokers (or other insurers) and any
protection and indemnity or war risks association through or with whom that
Owner proposes to renew that insurance and of the proposed terms of renewal; and
    (ii)   in case of any substantial change in insurance cover, obtain the
Security Trustee’s approval to the matters referred to in paragraph (i) above;

(b)   at least 14 days before the expiry of any obligatory insurance, renew the
insurance in accordance with the Security Trustee’s approval pursuant to
paragraph (a); and   (c)   procure that the approved brokers and/or the war
risks and protection and indemnity associations with which such a renewal is
effected shall promptly after the renewal notify the Security Trustee in writing
of the terms and conditions of the renewal.   13.6   Copies of policies; letters
of undertaking. Each Owner shall ensure that all approved brokers provide the
Security Trustee with copies of all policies relating to the obligatory
insurances which they effect or renew and of a letter or letters of undertaking
in a form required by the Agent and including undertakings by the approved
brokers that:   (a)   they will have endorsed on each policy, immediately upon
issue, a loss payable clause and a notice of assignment complying with the
provisions of Clause 13.4;   (b)   they will hold such policies, and the benefit
of such insurances, to the order of the Security Trustee in accordance with the
said loss payable clause;   (c)   they will advise the Security Trustee
immediately of any material change to the terms of the obligatory insurances;  
(d)   they will notify the Security Trustee, not less than 14 days before the
expiry of the obligatory insurances, in the event of their not having received
notice of renewal instructions from that Owner or its agents and, in the event
of their receiving instructions to renew, they will promptly notify the Security
Trustee of the terms of the instructions; and   (e)   they will not set off
against any sum recoverable in respect of a claim relating to the Ship owned by
the relevant Owner under such obligatory insurances any premiums or other
amounts due to them or any other person whether in respect of that Ship or
otherwise, they waive any lien on the policies or, any sums received under them,
which they might have in respect of such premiums or other amounts, and they
will not cancel such obligatory insurances by reason of non-payment of such
premiums or other amounts, and will arrange for a separate policy to be issued
in respect of the Ship forthwith upon being so requested by the Security
Trustee.   13.7   Copies of certificates of entry. Each Owner shall ensure that
any protection and indemnity and/or war risks associations in which the Ship
owned by that Owner is entered provides the Security Trustee with:   (a)   a
certified copy of the certificate of entry for that Ship;   (b)   a letter or
letters of undertaking in such form as may be required by the Majority Lenders;
and

43



--------------------------------------------------------------------------------



 



(c)   where required to be issued under the terms of insurance/indemnity
provided by that Owner’s protection and indemnity association, a certified copy
of each United States of America voyage quarterly declaration (or other similar
document or documents) made by that Owner in accordance with the requirements of
such protection and indemnity association; and   (d)   a certified copy of each
certificate of financial responsibility for pollution by oil or other
Environmentally Sensitive Material issued by the relevant certifying authority.
  13.8   Deposit of original policies. Each Owner shall ensure that all policies
relating to obligatory insurances are deposited with the approved brokers
through which the insurances are effected or renewed.   13.9   Payment of
premiums. Each Owner shall punctually pay all premiums or other sums payable in
respect of the obligatory insurances and produce all relevant receipts when so
required by the Security Trustee.   13.10   Guarantees. Each Owner shall ensure
that any guarantees required by a protection and indemnity or war risks
association are promptly issued and remain in full force and effect.   13.11  
Compliance with terms of insurances. No Owner shall do or omit to do (or permit
to be done or not to be done) any act or thing which would or could reasonably
be expected to render any obligatory insurance invalid, void, voidable or
unenforceable or render any sum payable thereunder repayable in whole or in
part; and, in particular:   (a)   each Owner shall take all necessary action and
comply with all requirements which may from time to time be applicable to the
obligatory insurances, and (without limiting the obligation contained in Clause
13.7(c) above) ensure that the obligatory insurances are not made subject to any
exclusions or qualifications to which the Security Trustee has not given its
prior approval;   (b)   no Owner shall make any changes relating to the
classification or classification society or manager or operator of the Ship
owned by it unless approved by the underwriters of the obligatory insurances
(where such approval is required);   (c)   each Owner shall make all quarterly
or other voyage declarations which may be required by the protection and
indemnity risks association in which the Ship owned by it is entered to maintain
cover for trading to the United States of America and Exclusive Economic Zone
(as defined in the United States Oil Pollution Act 1990 or any other applicable
legislation); and   (d)   no Owner shall employ the Ship owned by it, nor allow
it to be employed, otherwise than in conformity with the terms and conditions of
the obligatory insurances, without first obtaining the consent of the insurers
and complying with any requirements (as to extra premium or otherwise) which the
insurers specify.   13.12   Alteration to terms of insurances. No Owner shall
either make or agree to any material alteration to the terms of any obligatory
insurance or waive any material right relating to any obligatory insurance
without the prior written consent of the Security Trustee.   13.13   Settlement
of claims. No Owner shall settle, compromise or abandon any claim under any
obligatory insurance for Total Loss or for a Major Casualty, and shall do all
things necessary and provide all documents, evidence and information to enable
the Security

44



--------------------------------------------------------------------------------



 



    Trustee to collect or recover any moneys which at any time become payable in
respect of the obligatory insurances.   13.14   Provision of copies of
communications. If requested by the Security Trustee, each Owner shall provide
the Security Trustee, at the time of each such communication, copies of all
material written communications between that Owner and:   (a)   the brokers
approved by the Agent; and   (b)   the protection and indemnity and/or war risks
associations approved by the Agent; and   (c)   the insurance companies and/or
underwriters approved by the Agent, which relate directly or indirectly to:

  (i)   that Owner’s obligations relating to the obligatory insurances
including, without limitation, all requisite declarations and payments of
additional premiums or calls; and     (ii)   any credit arrangements made
between that Owner and any of the persons referred to in paragraphs (a) or
(b) above relating wholly or partly to the effecting or maintenance of the
obligatory insurances.

13.15   Provision of information. In addition, each Owner shall promptly provide
the Security Trustee (or any persons which it may designate) with any
information which the Security Trustee (or any such designated person) requests
for the purpose of:   (a)   obtaining or preparing any report from an
independent marine insurance broker as to the adequacy of the obligatory
insurances effected or proposed to be effected; and/or   (b)   effecting,
maintaining or renewing any such insurances as are referred to in Clause 13.16
below or dealing with or considering any matters relating to any such insurances
      and each Owner shall, forthwith upon demand, indemnify the Security
Trustee in respect of all fees and other expenses incurred by or for the account
of the Security Trustee in connection with any such report as is referred to in
paragraph (a) above.   13.16   Mortgagee’s interest and additional perils
insurances. The Security Trustee shall effect, maintain and renew the following
insurances in such amounts, on such terms, through such insurers and generally
in such manner as the Majority Lenders may from time to time consider
appropriate:   (a)   a mortgagee’s interest marine insurance in an amount equal
to 120 per cent. of the Loan, providing for the indemnification of the Security
Trustee for any losses under or in connection with any Finance Document which
directly or indirectly result from loss of or damage to any Ship or a liability
of any Ship or of any Owner, being a loss or damage which is prima facie covered
by an obligatory insurance but in respect of which there is a non-payment (or
reduced payment) by the underwriters by reason of, or on the basis of an
allegation concerning:

  (i)   any act or omission on the part of any Owner, of any operator,
charterer, manager or sub-manager of any Ship or of any officer, employee or
agent of any Owner or

45



--------------------------------------------------------------------------------



 



      of any such person, including any breach of warranty or condition or any
non-disclosure relating to such obligatory insurance;     (ii)   any act or
omission, whether deliberate, negligent or accidental, or any knowledge or
privity of any Owner, any other person referred to in paragraph (i) above, or of
any officer, employee or agent of any Owner or of such a person, including the
casting away or damaging of any Ship and/or any Ship being unseaworthy; and/or  
  (iii)   any other matter capable of being insured against under a mortgagee’s
interest marine insurance policy whether or not similar to the foregoing;

(b)   a mortgagee’s interest additional perils policy in an amount not less than
110 per cent. of the Loan, providing for the indemnification of the Security
Trustee against, among other things, any possible losses or other consequences
of any Environmental Claim, including the risk of expropriation, arrest or any
form of detention of any Ship, the imposition of any Security Interest over any
Ship and/or any other matter capable of being insured against under a
mortgagee’s interest additional perils policy whether or not similar to the
foregoing,       and each Owner shall upon demand fully indemnify the Security
Trustee in respect of all premiums and other expenses which are incurred in
connection with or with a view to effecting, maintaining or renewing any such
insurance or dealing with, or considering, any matter arising out of any such
insurance.   13.17   Review of insurance requirements. The Majority Lenders
shall be entitled to review the requirements of this Clause 13 from time to time
in order to take account of any changes in circumstances after the date of this
Agreement which are, in the opinion of the Majority Lenders, significant and
capable of affecting the Owners or the Ships and their insurance (including,
without limitation, changes in the availability or the cost of insurance
coverage or the risks to which the Owners may be subject), and may appoint
insurance consultants in relation to this review at the cost of the Borrowers.  
13.18   Modification of insurance requirements. The Security Trustee shall
notify the Borrowers of any proposed modification under Clause 13.17 to the
requirements of this Clause 13 which the Majority Lenders consider appropriate
in the circumstances, and such modification shall take effect on and from the
date it is notified in writing to the Borrowers as an amendment to this Clause
13 and shall bind the Borrowers accordingly.   13.19   Compliance with
mortgagee’s instructions. The Security Trustee shall be entitled (without
prejudice to or limitation of any other rights which it may have or acquire
under any Finance Document) to require any Ship to remain at any safe port or to
proceed to and remain at any safe port designated by the Security Trustee until
the Owner of that Ship implements any amendments to the terms of the obligatory
insurances and any operational changes required as a result of a notice served
under Clause 13.18.   14   SHIP COVENANTS   14.1   General. The Borrowers also
undertake with each Creditor Party to procure that each Owner shall comply with
the following provisions of this Clause 14 at all times during the Security
Period except as the Agent, with the authority of the Majority Lenders, may
otherwise permit.

46



--------------------------------------------------------------------------------



 



14.2   Ship’s name and registration. Each Owner shall keep the Ship owned by it
registered in its ownership under an Approved Flag; shall not do or allow to be
done anything as a result of which such registration might be cancelled or
imperilled; and shall not change the name or port of registry of any Ship.  
14.3   Repair and classification. Each Owner shall keep the Ship owned by it in
a good and safe condition and state of repair:   (a)   consistent with
first-class ship ownership and management practice;   (b)   so as to maintain
the highest class at Lloyd’s Register of Ships (or such other first-class
classification society which is a member of IACS acceptable to the Agent) free
of overdue recommendations and conditions of such classification society; and  
(c)   so as to comply with all laws and regulations applicable to vessels
registered at ports in the relevant Approved Flag State or to vessels trading to
any jurisdiction to which the Ship may trade from time to time, including but
not limited to the ISM Code, the ISPS Code, the ISM Code Documentation and the
ISPS Code Documentation.   14.4   Modification. No Owner shall make any
modification or repairs to the Ship owned by it or any modification or repairs
to, or replacement of, equipment installed on such Ship which would or could
reasonably be expected to materially and adversely alter the structure, type or
performance characteristics of the Ship or materially reduce her value.   14.5  
Removal of parts. No Owner shall remove any material part of the Ship owned by
it, or any item of equipment installed on, the Ship unless the part or item so
removed is forthwith replaced by a suitable part or item which is in the same
condition as or better condition than the part or item removed, is free from any
Security Interest or any right in favour of any person other than the Security
Trustee (other than Permitted Security Interests) and becomes on installation on
the Ship the property of the Owner and subject to the security constituted by
the Mortgage (and, if applicable, the Deed of Covenant) relative to the Ship
Provided that the Owner may install equipment owned by a third party if the
equipment can be removed without any risk of damage to the Ship.   14.6  
Surveys. Each Owner shall submit the Ship owned by it regularly to all
periodical or other surveys which are required for classification purposes and,
if so required by the Majority Lenders, provide the Security Trustee (at the
expense of the Borrowers) with copies of all survey reports.   14.7  
Inspection. The Borrowers shall procure that each Owner shall permit the
Security Trustee (by surveyors or other persons appointed by it for that
purpose) to board the Ship owned by it at all reasonable times to inspect her
condition or to satisfy themselves about proposed or executed repairs and shall
afford all proper facilities for such inspections Provided that so long as no
Event of Default has occurred and is continuing at the relevant time and a Ship
is found to be in a satisfactory condition (in the opinion of the Security
Trustee), (i) such inspections may only be carried out after the fifth
anniversary of the delivery of any newbuilding Ship and (ii) the Borrowers shall
only be obliged to pay the fees and expenses of one inspection of that Ship in
any calendar year.   14.8   Prevention of and release from arrest. Each Owner
shall promptly discharge:

47



--------------------------------------------------------------------------------



 



(a)   all liabilities which give or may give rise to maritime or possessory
liens on or claims enforceable against the Ship owned by it, her Earnings or her
Insurances (other than liens arising in the ordinary course of operation of any
Ship in each case for amounts the payment of which is not yet due or, if due and
payable, is being disputed in good faith by appropriate proceedings (and for the
payment of which adequate reserves have been provided or are and continue to be
available));   (b)   when due, all taxes, dues and other amounts charged in
respect of the Ship, her Earnings or her Insurances except any which are being
disputed in good faith by appropriate proceedings (and for the payment of which
adequate reserves have been provided or are and continue to be available); and  
(c)   when due, all other outgoings whatsoever in respect of the Ship, her
Earnings or her Insurances, except any which are being disputed in good faith by
appropriate proceedings (and for the payment of which adequate reserves have
been provided or are, and continue to be, available)       and, forthwith upon
receiving notice of the arrest of the Ship, or of her detention in exercise or
purported exercise of any lien or claim, the relevant Owner shall within 10
Business Days procure her release by providing bail or otherwise as the
circumstances may require.   14.9   Compliance with laws etc. Each Owner and
each Approved Manager shall:   (a)   comply, or procure compliance with the ISM
Code, the ISPS Code, all Environmental Laws and all other laws or regulations
relating to the Ship owned by the relevant Owner, its ownership, operation and
management or to the business of that Owner;   (b)   not employ the Ship nor
allow her employment in any manner contrary to any law or regulation in any
relevant jurisdiction including but not limited to the ISM Code and the ISPS
Code; and   (c)   in the event of hostilities in any part of the world (whether
war is declared or not), not cause or permit the Ship to enter or trade to any
zone which is declared a war zone by any government or by the Ship’s war risks
insurers unless the prior written consent of the Majority Lenders has been given
and the Owner has (at its expense) effected any special, additional or modified
insurance cover which the Majority Lenders may require.   14.10   Provision of
information. Each Owner shall promptly provide the Security Trustee with any
information which the Majority Lenders reasonably request and which that Owner,
subject to confidentiality and other restrictions, lawfully may provide at such
time regarding:   (a)   the Ship owned by it, her employment, position and
engagements;   (b)   the Earnings and payments and amounts due to the master and
crew of the Ship owned by it;   (c)   any expenses incurred, or likely to be
incurred, in connection with the operation, maintenance or repair of that Ship
and any payments made in respect of that Ship;   (d)   any towages and salvages;

48



--------------------------------------------------------------------------------



 



(e)   its compliance or the compliance of that Ship with the ISM Code and the
ISPS Code,       and, upon the Security Trustee’s request, provide copies of any
current charter relating to that Ship and of any current charter guarantee, and
copies of the ISM Code Documentation and the ISPS Code Documentation.   14.11  
Notification of certain events. Each Owner shall notify the Security Trustee by
letter of the following immediately after becoming aware of the same:   (a)  
any casualty which is or is likely to be or to become a Major Casualty;   (b)  
any occurrence as a result of which the Ship owned by it has become or is, by
the passing of time or otherwise, likely to become a Total Loss;   (c)   any
requirement or recommendation made by any insurer or classification society or
by any competent authority which is not immediately complied with in a timely
manner;   (d)   any arrest or detention of the Ship owned by it, any exercise or
purported exercise of any lien on that Ship or her Earnings or any requisition
of that Ship for hire;   (e)   any intended dry docking of the Ship owned by it
for a period of more than twenty (20) days;   (f)   any Environmental Claim made
against that Owner or in connection with the Ship owned by it, or any
Environmental Incident, in each case that could reasonably be expected to have a
material adverse effect on the financial position or state of affairs of the
Group (taken as a whole); or   (g)   any claim for breach of the ISM Code or the
ISPS Code being made against the Owner, the Approved Manager or otherwise in
connection with the Ship; or   (h)   any other matter, event or incident, actual
or threatened, the effect of which will or could reasonably be expected to lead
to the ISM Code or the ISPS Code not being complied with,       and the
Borrowers shall keep the Security Trustee advised in writing on a regular basis
and in such detail as the Security Trustee shall require of the Owner’s, the
Approved Manager’s or any other person’s response to any of those events or
matters.   14.12   Restrictions on chartering, appointment of managers etc. No
Owner shall, without the approval of the Agent (acting upon the authority of the
Majority Lenders):   (a)   let the Ship owned by it on demise charter for any
period;   (b)   with respect to any New Ship owned by it, other than pursuant to
a Charter, enter into any time or consecutive voyage charter in respect of the
Ship owned by it with any time charterer other than the Charterer, provided that
the limitation contained in this sub-clause shall not be applicable after 31
December 2010;   (c)   with respect to any Charter (other than a charter
referred to in paragraph (e) of the definition thereof), change the material
terms of such Charter or the identity of the person by whom the Ship is
employed;

49



--------------------------------------------------------------------------------



 



(d)   enter into any charter in relation to the Ship owned by it under which
more than 2 months’ hire (or the equivalent) is payable in advance;   (e)  
charter the Ship owned by it otherwise than on bona fide arm’s length terms at
the time when that Ship is fixed;   (f)   appoint a manager of the Ship owned by
it other than the Approved Manager or agree to any material alteration to the
terms of the Approved Manager’s appointment;   (g)   de-activate or lay up the
Ship owned by it; or   (h)   put the Ship owned by it into the possession of any
person for the purpose of work being done upon her in an amount exceeding or
likely to exceed $1,000,000 (or the equivalent in any other currency) unless
that person has first given to the Security Trustee and in terms reasonably
satisfactory to it a written undertaking not to exercise any lien on that Ship
or her Earnings for the cost of such work or otherwise.   14.13   Notice of
Mortgage. Each Owner shall keep the Mortgage applicable to the Ship owned by it
registered against that Ship as a valid first priority or preferred mortgage,
carry on board the Ship a certified copy of the Mortgage and place and maintain
in a conspicuous place in the navigation room and the Master’s cabin of that
Ship a framed printed notice stating that that Ship is mortgaged by the Owner
thereof to the Security Trustee.   14.14   Sharing of Earnings. No Owner shall:
  (a)   enter into any agreement or arrangement for the sharing of any Earnings;
  (b)   enter into any agreement or arrangement for the postponement of any date
on which any Earnings are due; the reduction of the amount of any Earnings or
otherwise for the release or adverse alteration of any right of that Owner to
any Earnings; or   (c)   enter into any agreement or arrangement for the release
of, or adverse alteration to, any guarantee or Security Interest relating to any
Earnings.   14.15   Time Charter Assignment. If any Owner enters into any time
charter (other than a Charter) in respect of its Ship which is of 12 months or
more in duration (or is capable of exceeding 12 months in duration) that Owner
shall, at the request of the Agent, execute in favour of the Security Trustee a
Charterparty Assignment in respect of that time charter, and shall deliver to
the Agent such other documents equivalent to those referred to at paragraphs 3,
4 and 5 of Schedule 5, Part A as the Agent may require.   15   SECURITY COVER  
15.1   Provision of additional security cover; prepayment of Loan. Each of the
Borrowers undertakes with each Creditor Party that if the Agent notifies the
Borrowers that:   (a)   the aggregate Fair Market Values of the Ships subject to
a Mortgage; plus   (b)   the net realisable value of any additional security
previously provided under this Clause 15;       is below 115 per cent. of the
Loan (during the period from the date of this Agreement until 31 December 2010)
or 125 per cent. of the Loan (during the period from 1 January 2011

50



--------------------------------------------------------------------------------



 



until the end of the Security Period), the Borrowers will, within 14 days after
the date on which the Agent’s notice is served, either:

  (i)   provide, or ensure that a third party provides, additional security
which, in the opinion of the Majority Lenders, has a net realisable value at
least equal to the shortfall and which, if it consists of or includes a Security
Interest, covers such asset or assets and is documented in such terms as the
Agent may, with authorisation from the Majority Lenders, approve or require; or
    (ii)   prepay in accordance with Clause 8 such part (at least) of the Loan
as will eliminate the shortfall.

15.2   Meaning of additional security. In Clause 15.1 “security” means a
Security Interest over an asset or assets (including, without limitation a
vessel (other than a Ship)) (whether securing the Borrowers’ liabilities under
the Finance Documents or a guarantee in respect of those liabilities), or a
guarantee, letter of credit, cash deposit or other security in respect of the
Borrowers’ liabilities under the Finance Documents.   15.3   Requirement for
additional documents. The Borrowers shall not be deemed to have complied with
Clause 15.1(b)(i) above until the Agent has received, in connection with the
additional security, certified copies of documents of the kinds referred to in
paragraphs 3, 4 and 5 of Schedule 5, Part A and such legal opinions in terms
acceptable to the Majority Lenders from such lawyers as they may select.   15.4
  Valuation of Ship. The market value of a Ship at any date is that shown by
taking the arithmetic mean of two valuations each prepared:   (a)   as at a date
not more than 30 days previously;   (b)   by an Approved Broker, one selected by
and acceptable to the Agent and one selected by and acceptable to the Borrowers,
but such valuations being addressed to the Agent;   (c)   with or without
physical inspection of the relevant Ship (as the Agent may require); and   (d)  
on the basis of a sale for prompt delivery for cash on normal arm’s length
commercial terms as between a willing seller and a willing buyer, free of any
existing charter or other contract of employment,       Provided that if such
two valuations differ by more than 15 per cent. then the Agent will obtain a
third valuation from an Approved Broker selected by the Agent and the Borrowers
and to be prepared in accordance with paragraphs (a) to (e) of this Clause 15.4,
and the Fair Market Value of that Ship will be the arithmetic mean of such 3
valuations.   15.5   Value of additional security. The net realisable value of
any additional security which is provided under Clause 15.1 and which consists
of a Security Interest over a vessel shall be that shown by a valuation
complying with the requirements of Clause 15.4.   15.6   Valuations binding. Any
valuation under Clause 15.1(b)(i), 15.4 or 15.5 shall be binding and conclusive
as regards the Borrowers, as shall be any valuation which the Majority Lenders
make of a security which does not consist of or include a Security Interest.

51



--------------------------------------------------------------------------------



 



15.7   Provision of information. The Borrowers shall promptly provide the Agent
and any Approved Broker or expert acting under Clause 15.4 or 15.5 with any
information which the Agent or the Approved Broker or expert may request for the
purposes of the valuation; and, if the Borrowers fail to provide the information
by the date specified in the request, the valuation may be made on any basis and
assumptions which the Approved Broker or the Majority Lenders (or the expert
appointed by them) consider prudent.   15.8   Regularity and payment of
valuation expenses.   (a)   Each Ship subject to a Mortgage shall be valued in
accordance with the provisions of this Clause 15 no more than twice in each
calendar year and no more than once in any consecutive six month period.   (b)  
Without prejudice to the generality of the Borrowers’ obligations under Clauses
20.2, 20.3 and 21.3, the Borrowers shall, on demand, pay the Agent the amount of
the fees and expenses of any Approved Broker instructed by the Agent under this
Clause Provided that until an Event of Default has occurred and is continuing
the Borrowers shall be liable to pay to the Agent the fees and expenses of up to
two sets of valuations of each Ship on up to two occasions in any calendar year.
  (c)   Should any Lender request the Agent to obtain an up to date valuation
for the purposes of any compliance check to be carried out pursuant to Clause
12.5, then the Agent shall do so at the cost and expense of that Lender.   16  
PAYMENTS AND CALCULATIONS   16.1   Currency and method of payments. All payments
to be made:   (a)   by the Lenders to the Agent; or   (b)   by the Borrowers to
the Agent, the Security Trustee or any Lender       under a Finance Document
shall be made to the Agent or to the Security Trustee, in the case of an amount
payable to it:

  (i)   by not later than 11.00 a.m. (New York City time) on the due date;    
(ii)   in same day Dollar funds settled through the New York Clearing House
Interbank Payments System (or in such other Dollar funds and/or settled in such
other manner as the Agent shall specify as being customary at the time for the
settlement of international transactions of the type contemplated by this
Agreement);     (iii)   to the account of the Agent at ABN AMRO Bank N.V. of 355
Madison Avenue, New York NY10117, U.S.A. (Account No 637070342741; SWIFT Code:
ABNAUS33 under reference “Quintana Maritime — US$735m facility”), or to such
other account with such other bank as the Agent may from time to time notify to
the Borrowers and the other Creditor Parties; and     (iv)   in the case of an
amount payable to the Security Trustee, to such account as it may from time to
time notify to the Borrowers and the other Creditor Parties.

16.2   Payment on non-Business Day. If any payment by the Borrowers under a
Finance Document would otherwise fall due on a day which is not a Business Day:

52



--------------------------------------------------------------------------------



 



(a)   the due date shall be extended to the next succeeding Business Day; or  
(b)   if the next succeeding Business Day falls in the next calendar month, the
due date shall be brought forward to the immediately preceding Business Day,    
  and interest shall be payable during any extension under paragraph (a) at the
rate payable on the original due date.   16.3   Basis for calculation of
periodic payments. All interest and commitment fee and any other payments under
any Finance Document which are of an annual or periodic nature shall accrue from
day to day and shall be calculated on the basis of the actual number of days
elapsed and a 360 day year.   16.4   Distribution of payments to Creditor
Parties. Subject to Clauses 16.5, 16.6 and 16.7:   (a)   any amount received by
the Agent under a Finance Document for distribution or remittance to a Lender, a
Swap Bank or the Security Trustee shall be made available by the Agent to that
Lender or, as the case may be, that Swap Bank or the Security Trustee by
payment, with funds having the same value as the funds received, to such account
as the Lender, the Swap Bank or the Security Trustee may have notified to the
Agent not less than 5 Business Days previously; and   (b)   amounts to be
applied in satisfying amounts of a particular category which are due to the
Lenders or the Swap Bank generally shall be distributed by the Agent to each
Lender or the Swap Bank pro rata to the amount in that category which is due to
it.   16.5   Permitted deductions by Agent. Notwithstanding any other provision
of this Agreement or any other Finance Document, the Agent may, before making an
amount available to a Lender or a Swap Bank, deduct and withhold from that
amount any sum which is then due and payable to the Agent from that Lender or
that Swap Bank under any Finance Document or any sum which the Agent is then
entitled under any Finance Document to require that Lender or any Swap Bank to
pay on demand.   16.6   Agent only obliged to pay when monies received.
Notwithstanding any other provision of this Agreement or any other Finance
Document, the Agent shall not be obliged to make available to the Borrower or
any Lender or any Swap Bank any sum which the Agent is expecting to receive for
remittance or distribution to the Borrower or that Lender or that Swap Bank
until the Agent has satisfied itself that it has received that sum.   16.7  
Refund to Agent of monies not received. If and to the extent that the Agent
makes available a sum to the Borrowers or a Lender or a Swap Bank, without first
having received that sum, the Borrowers or (as the case may be) the Lender or
the Swap Bank concerned shall, on demand:   (a)   refund the sum in full to the
Agent; and   (b)   pay to the Agent the amount (as certified by the Agent) which
will indemnify the Agent against any funding or other loss, liability or expense
incurred by the Agent as a result of making the sum available before receiving
it.

53



--------------------------------------------------------------------------------



 



16.8   Agent may assume receipt. Clause 16.7 shall not affect any claim which
the Agent has under the law of restitution, and applies irrespective of whether
the Agent had any form of notice that it had not received the sum which it made
available.   16.9   Creditor Party accounts. Each Creditor Party shall maintain
accounts showing the amounts owing to it by the Borrowers and each Security
Party under the Finance Documents and all payments in respect of those amounts
made by the Borrowers and any Security Party.   16.10   Agent’s memorandum
account. The Agent shall maintain a memorandum account showing the amounts
advanced by the Lenders and all other sums owing to the Agent, the Security
Trustee and each Lender from the Borrowers and each Security Party under the
Finance Documents and all payments in respect of those amounts made by the
Borrowers and any Security Party.   16.11   Accounts prima facie evidence. If
any accounts maintained under Clauses 16.9 and 16.10 show an amount to be owing
by the Borrowers or a Security Party to a Creditor Party, those accounts shall,
absent manifest error, be prima facie evidence that that amount is owing to that
Creditor Party.   17   APPLICATION OF RECEIPTS   17.1   Normal order of
application. Except as any Finance Document (excluding any Master Agreement) may
otherwise provide, any sums which are received or recovered by any Creditor
Party under or by virtue of any Finance Document shall be applied:   (a)  
FIRST: in or towards satisfaction of any amounts then due and payable under the
Finance Documents (other than under any Master Agreement) in the following order
and proportions:

  (i)   first, in or towards satisfaction pro rata of all amounts then due and
payable to the Creditor Parties under the Finance Documents (other than any
Master Agreement) other than those amounts referred to at paragraphs (ii) and
(iii) (including, but without limitation, all amounts payable by the Borrowers
under Clauses 20, 21 and 22 of this Agreement or by the Borrowers or any
Security Party under any corresponding or similar provision in any other Finance
Document (other than any Master Agreement));     (ii)   secondly, in or towards
satisfaction pro rata of any and all amounts of interest or default interest
payable to the Creditor Parties under the Finance Documents (other than under
any Master Agreement); and     (iii)   thirdly, in or towards satisfaction of
the Loan;

(b)   SECONDLY: in or towards satisfaction of any amounts then due and payable
under any Master Agreement in the following order and proportions:

  (i)   first, in or towards satisfaction pro rata of all amounts then due and
payable to a Swap Bank under a Master Agreement other than those amounts
referred to at paragraphs (ii) and (iii);     (ii)   secondly, in or towards
satisfaction pro rata of any and all amounts of interest or default interest
payable to a Swap Bank under a Master Agreement (and, for this purpose, the
expression “interest” shall include any net amount which the Borrowers shall
have become liable to pay or deliver under section 2(e)

54



--------------------------------------------------------------------------------



 



      (Obligations) of a Master Agreement but shall have failed to pay or
deliver to the relevant Swap Bank at the time of application or distribution
under this Clause 17); and     (iii)   thirdly, in or towards satisfaction of
the Swap Exposure of each Swap Bank calculated as at the actual Early
Termination Date applying to each particular Designated Transaction, or if no
such Early Termination Date shall have occurred, calculated as if an Early
Termination Date occurred on the date of application or distribution hereunder;

(c)   THIRDLY: in retention of an amount equal to any amount not then due and
payable under any Finance Document (other than the Master Agreement) but which
the Agent, by notice to the Borrowers, the Security Parties and the other
Creditor Parties, states in its opinion will or may become due and payable in
the future and, upon those amounts becoming due and payable, in or towards
satisfaction of them in accordance with the foregoing provisions of this Clause;
  (d)   FOURTHLY: in retention of an amount equal to any amount not then due
under and payable under any Master Agreement but which the relevant Swap Bank,
by notice to the Borrowers, the Security Parties and the other Creditor Parties,
states in its opinion will or may become due and payable in the future and, upon
those amounts becoming due and payable, in or towards satisfaction of them in
accordance with the foregoing provisions of this Clause; and   (e)   FIFTHLY:
any surplus shall be paid to the Borrowers or to any other person appearing to
be entitled to it.   17.2   Variation of order of application. The Agent may,
with the authorisation of the Majority Lenders and the Swap Banks, by notice to
the Borrowers, the Security Parties and the other Creditor Parties provide for a
different manner of application from that set out in Clause 17.1 either as
regards a specified sum or sums or as regards sums in a specified category or
categories.   17.3   Notice of variation of order of application. The Agent may
give notices under Clause 17.2 from time to time; and such a notice may be
stated to apply not only to sums which may be received or recovered in the
future, but also to any sum which has been received or recovered on or after the
third Business Day before the date on which the notice is served.   17.4  
Appropriation rights overriden. This Clause 17 and any notice which the Agent
gives under Clause 17.3 shall override any right of appropriation possessed, and
any appropriation made, by the Borrowers or any Security Party.   18  
APPLICATION OF EARNINGS   18.1   Payment of Earnings. Each Borrower undertakes
with each Creditor Party to ensure that throughout the Security Period (subject
only to provisions of the relevant General Assignment), all the Earnings of each
Ship are paid to the Earnings Account for that Ship.   18.2   Location of
accounts. Each of the Borrowers shall promptly:   (a)   comply with any
requirement of the Agent as to the location or re-location of any Earnings
Account or the Minimum Liquidity Account; and

55



--------------------------------------------------------------------------------



 



(b)   execute any documents which the Agent specifies to create or maintain in
favour of the Security Trustee a Security Interest over (and/or rights of
set-off, consolidation or other rights in relation to) the Earnings Accounts (or
any of them) or the Minimum Liquidity Account.   18.3   Debits for expenses etc.
Subject to the prior written consent of the Borrowers, the Agent shall be
authorised by each of the Borrowers (but not obliged) from time to time to debit
the Earnings Accounts in order to discharge any amount due and payable under
Clause 20 or 21 to a Creditor Party or payment of which any Creditor Party has
become entitled to demand under Clause 20 or 21, provided always that the prior
written consent of the Borrowers shall not be required after the occurrence of
an Event of Default which is continuing.   18.4   Borrowers’ obligations
unaffected. The provisions of this Clause 18 do not affect:   (a)   the
liability of the Borrowers to make payments of principal and interest on the due
dates; or   (b)   any other liability or obligation of the Borrowers or any
Security Party under any Finance Document.   19   EVENTS OF DEFAULT   19.1  
Events of Default. An Event of Default occurs if:   (a)   any Borrower or any
Security Party fails to pay when due or (if so payable) on demand any sum
payable under a Finance Document or under any document relating to a Finance
Document, unless such failure to pay is remedied within 3 Business Days of the
due date or demand (as the case may be); or   (b)   any breach occurs of Clause
9.2, 11.2, 11.3, 11.18, 11.19, 11.22, 12.2, 12.3, 12.4, 13.2, 15.1 or 18.1; or  
(c)   any breach by any Borrower or any Security Party occurs of any provision
of a Finance Document (other than a breach covered by paragraphs (a) or
(b) above) if, in the opinion of the Majority Lenders, such default is capable
of remedy, and such default continues unremedied 30 calendar days after written
notice from the Agent requesting action to remedy the same; or   (d)   (subject
to any applicable grace period specified in the Finance Document) any breach by
any of the Borrowers or any Security Party occurs of any provision of a Finance
Document (other than a breach covered by paragraphs (a), (b) or (c) above); or  
(e)   any representation or warranty or statement made by, or by an officer of,
the Borrower or a Security Party in a Finance Document or in a Drawdown Notice
or any other written notice or document relating to a Finance Document is (in
the opinion of the Majority Lenders) untrue or misleading in any material
respect when it is made; or   (f)   any of the following occurs in relation to
any Financial Indebtedness of a Relevant Person exceeding $2,500,000 (or the
equivalent in any other currency) in aggregate:

  (i)   any such Financial Indebtedness of a Relevant Person is not paid when
due or, if so payable, on demand; or

56



--------------------------------------------------------------------------------



 



  (ii)   any such Financial Indebtedness of a Relevant Person becomes due and
payable or capable of being declared due and payable prior to its stated
maturity date as a consequence of any event of default; or     (iii)   a lease,
hire purchase agreement or charter creating any such Financial Indebtedness of a
Relevant Person is terminated by the lessor or owner or becomes capable of being
terminated as a consequence of any termination event; or     (iv)   any
overdraft, loan, note issuance, acceptance credit, letter of credit, guarantee,
foreign exchange or other facility, or any swap or other derivative contract or
transaction, relating to any Financial Indebtedness of a Relevant Person ceases
to be available or becomes capable of being terminated as a result of any event
of default, or cash cover is required, or becomes capable of being required, in
respect of such a facility as a result of any event of default; or     (v)   any
Security Interest securing any such Financial Indebtedness of a Relevant Person
becomes enforceable; or

(g)   any of the following occurs in relation to a Relevant Person:

  (i)   a Relevant Person becomes, in the opinion of the Majority Lenders,
unable to pay its debts as they fall due; or     (ii)   any assets of a Relevant
Person are subject to any form of execution, attachment, arrest, sequestration
or distress in respect of a sum of, or sums aggregating, $2,500,000 or more or
the equivalent in another currency and such execution, attachment, consent,
sequestration or distress is not withdrawn within 7 days of its commencement; or
    (iii)   any administrative or other receiver is appointed over any asset of
a Relevant Person; or     (iv)   a Relevant Person makes any formal declaration
of bankruptcy or any formal statement to the effect that it is insolvent or
likely to become insolvent, or a winding up or administration order is made in
relation to a Relevant Person, or the members or directors of a Relevant Person
pass a resolution to the effect that it should be wound up, placed in
administration or cease to carry on business, save that this paragraph does not
apply to a fully solvent winding up of a Relevant Person other than a Borrower
which is, or is to be, effected for the purposes of an amalgamation or
reconstruction previously permitted hereunder or approved by the Majority
Lenders and effected not later than 3 months after the commencement of the
winding up; or     (v)   a petition is presented in any Pertinent Jurisdiction
for the winding up or administration, or the appointment of a provisional
liquidator, of a Relevant Person unless the petition is being contested in good
faith and on substantial grounds and is dismissed or withdrawn within 30 days of
the presentation of the petition; or     (vi)   a Relevant Person petitions a
court, or presents any proposal for, any form of judicial or non-judicial
suspension or deferral of payments, reorganisation of its

57



--------------------------------------------------------------------------------



 



      debt (or certain of its debt) or arrangement with all or a substantial
proportion (by number or value) of its creditors or of any class of them or any
such suspension or deferral of payments, reorganisation or arrangement is
effected by court order, contract or otherwise; or     (vii)   any meeting of
the members or directors of a Relevant Person is summoned for the purpose of
considering a resolution or proposal to authorise or take any action of a type
described in paragraphs (iii), (iv), (v) or (vi) above; or     (viii)   in a
Pertinent Jurisdiction other than England, any event occurs or any procedure is
commenced which, in the opinion of the Majority Lenders, is similar to any of
the foregoing; or

(h)   except as a result of a disposal permitted hereunder, any Borrower or any
Security Party ceases or suspends carrying on or changes the nature of its
business or a part of its business which, in the opinion of the Majority
Lenders, has or will have a material adverse effect on the financial position of
the Group (taken as a whole); or   (i)   it becomes unlawful in any Pertinent
Jurisdiction or impossible:

  (i)   for any Borrower or any Security Party to discharge any liability under
a Finance Document or to comply with any other obligation which the Majority
Lenders consider material under a Finance Document; or     (ii)   for the Agent,
the Security Trustee, the Lenders or the Swap Banks to exercise or enforce any
right under, or to enforce any Security Interest created by, a Finance Document;
or

(j)   any consent necessary to enable any Owner to own, operate or charter a
Ship or to enable any Borrower or any Security Party to comply with any
provision which the Majority Lenders consider material of a Finance Document or
an Underlying Document is not granted, expires without being renewed, is revoked
or becomes liable to revocation or any condition of such a consent is not
fulfilled and, in each case, such occurrence has a material adverse effect on
the financial position of the Group (taken as a whole); or   (k)   without the
consent of the Majority Lenders, a change has occurred after the date of this
Agreement in the ultimate beneficial ownership of any of the limited liability
company interests in any Borrower (other than the Holding Company) or the
Approved Manager (provided the same is Quintana Management LLC); or   (l)   any
provision which the Majority Lenders consider material of a Finance Document
proves to have been or becomes invalid or unenforceable, or a Security Interest
created by a Finance Document proves to have been or becomes invalid or
unenforceable or such a Security Interest proves to have ranked after, or loses
its priority to, another Security Interest or any other third party claim or
interest (other than Permitted Security Interests); or   (m)   the security
constituted by a Finance Document is in any way imperilled or in jeopardy.  
19.2   Actions following an Event of Default. On, or at any time after, the
occurrence of an Event of Default:   (a)   the Agent may, and if so instructed
by the Majority Lenders, the Agent shall:

58



--------------------------------------------------------------------------------



 



  (i)   serve on the Borrowers a notice stating that the Commitments and all
other obligations of each Lender to the Borrower under this Agreement are
terminated; and/or     (ii)   serve on the Borrowers a notice stating that the
Loan, all accrued interest and all other amounts accrued or owing under this
Agreement are immediately due and payable or are due and payable on demand;
and/or     (iii)   take any other action which, as a result of the Event of
Default or any notice served under paragraph (i) or (ii) above, the Agent and/or
the Lenders are entitled to take under any Finance Document or any applicable
law; and/or

(b)   the Security Trustee may, and if so instructed by the Agent, acting with
the authorisation of the Majority Lenders, the Security Trustee shall take any
action which, as a result of the Event of Default or any notice served under
paragraph (a) (i) or (ii) above, the Security Trustee, the Agent and/or the
Lenders and/or the Swap Banks are entitled to take under any Finance Document or
any applicable law.   19.3   Termination of Commitments. On the service of a
notice under paragraph (a)(i) of Clause 19.2, the Commitments and all other
obligations of each Lender to the Borrowers under this Agreement shall
terminate.   19.4   Acceleration of Loan. On the service of a notice under
paragraph (a)(ii) of Clause 19.2, the Loan, all accrued interest and all other
amounts accrued or owing from the Borrowers or any Security Party under this
Agreement and every other Finance Document shall become immediately due and
payable or, as the case may be, payable on demand.   19.5   Multiple notices;
action without notice. The Agent may serve notices under paragraphs (a) (i) and
(ii) of Clause 19.2 simultaneously or on different dates and it and/or the
Security Trustee may take any action referred to in that Clause if no such
notice is served or simultaneously with or at any time after the service of both
or either of such notices.   19.6   Notification of Creditor Parties and
Security Parties. The Agent shall send to each Lender, the Security Trustee and
each Security Party a copy of the text of any notice which the Agent serves on
the Borrowers under Clause 19.2; but the notice shall become effective when it
is served on the Borrowers, and no failure or delay by the Agent to send a copy
of the text of the notice to any other person shall invalidate the notice or
provide the Borrowers or any Security Party with any form of claim or defence.  
19.7   Lender’s rights unimpaired. Nothing in this Clause shall be taken to
impair or restrict the exercise of any right given to individual Lenders under a
Finance Document or the general law; and, in particular, this Clause 19 is
without prejudice to Clause 3.1.   19.8   Exclusion of Creditor Party Liability.
No Creditor Party, and no receiver or manager appointed by the Security Trustee,
shall have any liability to any of the Borrowers or a Security Party:   (a)  
for any loss caused by an exercise of rights under, or enforcement of a Security
Interest created by, a Finance Document or by any failure or delay to exercise
such a right or to enforce such a Security Interest; or

59



--------------------------------------------------------------------------------



 



(b)   as mortgagee in possession or otherwise, for any income or principal
amount which might have been produced by or realised from any asset comprised in
such a Security Interest or for any reduction (however caused) in the value of
such an asset;       except that this does not exempt a Creditor Party or a
receiver or manager from liability for losses shown to have been caused by the
gross negligence or the wilful misconduct of such Creditor Party’s own officers
and employees or (as the case may be) such receiver’s or manager’s own partners
or employees.   19.9   Relevant Persons. In this Clause 19 “a Relevant Person”
means a Borrower, a Security Party and any other member of the Group; but
excluding any company which is dormant and the value of whose gross assets is
$50,000 or less.   19.10   Position of Swap Banks. Neither the Agent nor the
Security Trustee shall be obliged, in connection with any action taken or
proposed to be taken under or pursuant to the foregoing provisions of this
Clause 19, to have any regard to the requirements of the Swap Banks except to
the extent that the Swap Banks are also Lenders.   19.11   Interpretation. In
Clause 19.1(f) references to an event of default or a termination event include
any event, howsoever described, which is similar to an event of default in a
facility agreement or a termination event in a finance lease; and in Clause
19.1(g) “petition” includes an application.   20   FEES AND EXPENSES   20.1  
Facility, drawdown and commitment fees. The Borrower shall pay to the Agent:  
(a)   certain facility fees set out in the letter addressed by the Agent to the
Borrowers and dated 10 May 2006;   (b)   a commitment fee at the rate of 0.45
per cent. per annum on the undrawn amount of the Commitments from (and
including) the date of this Agreement up to and including the earlier of (A) the
final Drawdown Date and (B) the last day of the Availability Period, such fee to
be paid quarterly in arrears and on the last day of such period referred to
above and to be distributed among the Lenders pro rata to their Commitments.  
20.2   Costs of negotiation, preparation etc. The Borrowers shall pay to the
Agent on its demand the amount of all reasonable expenses incurred by the Agent
or the Security Trustee in connection with the negotiation, preparation,
execution or registration of any Finance Document or any related document or
with any transaction contemplated by a Finance Document or a related document
(including, without limitation, any legal fees or expenses).   20.3   Costs of
variations, amendments, enforcement etc. The Borrowers shall pay to the Agent,
on the Agent’s demand, the amount of all expenses (including, without
limitation, any legal fees or expenses) incurred by the Agent (and, in the case
of sub clause (e) below, any Lender or any Swap Bank) in connection with:   (a)
  any amendment or supplement to a Finance Document, or any proposal for such an
amendment to be made;

60



--------------------------------------------------------------------------------



 



(b)   any consent or waiver by the Lenders, the Majority Lenders or the Lender
concerned under or in connection with a Finance Document, or any request for
such a consent or waiver;   (c)   the valuation of any security provided or
offered under Clause 15 or any other matter relating to such security;   (d)  
such circumstances where the Agent, in its absolute opinion, considers that
there has been a material change to the insurances in respect of a Ship, the
review of the insurances of that Ship pursuant to Clause 13.18;   (e)   any step
taken by the Lender concerned or the Swap Bank concerned with a view to the
protection, exercise or enforcement of any right or Security Interest created by
a Finance Document or for any similar purpose.       There shall be recoverable
under paragraph (e) the full amount of all legal expenses, whether or not such
as would be allowed under rules of court or any taxation or other procedure
carried out under such rules.   20.4   Documentary taxes. The Borrowers shall
promptly pay any stamp, documentary or other similar tax payable on or by
reference to any Finance Document, and shall, on the Agent’s demand, fully
indemnify each Creditor Party against any liabilities and expenses resulting
from any failure or delay by the Borrower to pay such a tax.   20.5  
Certification of amounts. A notice which is signed by two officers of a Creditor
Party, which states that a specified amount, or aggregate amount, is due to that
Creditor Party under this Clause 20 and which indicates (without necessarily
specifying a detailed breakdown) the matters in respect of which the amount, or
aggregate amount, is due shall be prima facie evidence that the amount, or
aggregate amount, is due.   21   INDEMNITIES   21.1   Indemnities regarding
borrowing and repayment of Loan. The Borrowers shall fully indemnify (i) the
Agent and each Lender within five (5) Business Days of the Agent’s demand and
(ii) the Security Trustee within five (5) Business Days of its demand in respect
of all expenses, liabilities and losses which are incurred by that Creditor
Party as a result of or in connection with:   (a)   an Advance not being
borrowed on the date specified in the Drawdown Notice for that Advance for any
reason other than a default by the Lender claiming the indemnity;   (b)   the
receipt or recovery of all or any part of the Loan or an overdue sum otherwise
than on the last day of an Interest Period or other relevant period;   (c)   any
failure (for whatever reason) by the Borrowers to make payment of any amount due
under a Finance Document on the due date or, if so payable, on demand (after
giving credit for any default interest paid by the Borrowers on the amount
concerned under Clause 7);   (d)   the occurrence and/or continuance of an Event
of Default or a Potential Event of Default and/or the acceleration of repayment
of the Loan under Clause 19;

61



--------------------------------------------------------------------------------



 



    and in respect of any tax for which a Creditor Party is liable in connection
with any amount paid or payable to that Creditor Party (whether for its own
account or otherwise) under any Finance Document (other than a Master
Agreement), except to the extent the Creditor Party would not be so liable in
the event it complied with its obligations under Clause 22.3.   21.2   Breakage
costs. Without limiting its generality, Clause 21.1 covers any liability,
expense or loss, including a loss of a prospective profit, incurred by a Lender:
  (a)   in liquidating or employing deposits from third parties acquired or
arranged to fund or maintain all or any part of its Contribution and/or any
overdue amount (or an aggregate amount which includes its Contribution or any
overdue amount); and   (b)   in terminating, or otherwise in connection with,
any interest and/or currency swap or any other transaction entered into (whether
with another legal entity or with another office or department of the Lender
concerned) to hedge any exposure arising under this Agreement or that part which
the Lender concerned determines is fairly attributable to this Agreement of the
amount of the liabilities, expenses or losses (including losses of prospective
profits) incurred by it in terminating, or otherwise in connection with, a
number of transactions of which this Agreement is one.   21.3   Miscellaneous
indemnities. The Borrowers shall fully indemnify each Creditor Party severally
on their respective demands in respect of all claims, demands, proceedings,
liabilities, taxes, losses and expenses of every kind (“liability items”) which
may be made or brought against, or incurred by, the relevant Creditor Party, in
any country, in relation to:   (a)   any action taken, or omitted or neglected
to be taken, under or in connection with any Finance Document by the Agent, the
Security Trustee or any other Creditor Party or by any receiver appointed under
a Finance Document;   (b)   any other event, matter or question which occurs or
arises at any time during the Security Period and which has any connection with,
or any bearing on, any Finance Document, any payment or other transaction
relating to a Finance Document or any asset covered (or previously covered) by a
Security Interest created (or intended to be created) by a Finance Document,
including any liability items which arise, or are asserted, under or in
connection with any law relating to safety at sea, pollution or the protection
of the environment,       other than liability items which are shown to have
been caused by the gross negligence or the wilful misconduct of the relevant
Creditor Party’s own officers or employees (and limited, in the case of a Master
Agreement, so as not to conflict with the provisions thereof).   21.4   Currency
indemnity. If any sum due from the Borrowers or any Security Party to a Creditor
Party under a Finance Document or under any order or judgment relating to a
Finance Document has to be converted from the currency in which the Finance
Document provided for the sum to be paid (the “Contractual Currency”) into
another currency (the “Payment Currency”) for the purpose of:   (a)   making or
lodging any claim or proof against the Borrowers or any Security Party, whether
in its liquidation, any arrangement involving it or otherwise; or   (b)  
obtaining an order or judgment from any court or other tribunal; or

62



--------------------------------------------------------------------------------



 



(c)   enforcing any such order or judgment;       the Borrowers shall indemnify
the Creditor Party concerned against the loss arising when the amount of the
payment actually received by that Creditor Party is converted at the available
rate of exchange into the Contractual Currency.       In this Clause 21.4, the
“available rate of exchange” means the rate at which the Creditor Party
concerned is able at the opening of business (London time) on the Business Day
after it receives the sum concerned to purchase the Contractual Currency with
the Payment Currency.       This Clause 21.4 creates a separate liability of the
Borrowers which is distinct from their other liabilities under the Finance
Documents and which shall not be merged in any judgment or order relating to
those other liabilities.   21.5   Application to Master Agreements. For the
avoidance of doubt, Clause 21.4 does not apply in respect of sums due from the
Borrowers to a Swap Bank under or in connection with the Master Agreement to
which that Swap Bank is a party as to which sums the provisions of section 8
(Contractual Currency) of that Master Agreement shall apply.   21.6  
Certification of amounts. A notice which is signed by 2 officers of a Creditor
Party, which states that a specified amount, or aggregate amount, is due to that
Creditor Party under this Clause 21 and which indicates (without necessarily
specifying a detailed breakdown) the matters in respect of which the amount, or
aggregate amount, is due shall be prima facie evidence that the amount, or
aggregate amount, is due.   21.7   Sums deemed due to a Lender. For the purposes
of this Clause 21, a sum payable by the Borrowers to the Agent or the Security
Trustee for distribution to a Lender shall be treated as a sum due to that
Lender.   22   NO SET-OFF OR TAX DEDUCTION   22.1   No deductions. All amounts
due from the Borrowers under a Finance Document shall be paid:   (a)   without
any form of set-off, cross-claim or condition; and   (b)   free and clear of any
tax deduction except a tax deduction which the Borrowers are required by law to
make.   22.2   Grossing-up for taxes. If any of the Borrowers is required by law
to make a tax deduction from any payment:   (a)   the Borrowers shall notify the
Agent as soon as they become aware of the requirement;   (b)   the Borrowers
shall pay the tax deducted to the appropriate taxation authority promptly, and
in any event before any fine or penalty arises; and   (c)   the amount due in
respect of the payment shall be increased by the amount necessary to ensure that
each Creditor Party (having complied with its obligations under Clause 22.3)
receives and retains (free from any liability relating to the tax deduction) a
net amount

63



--------------------------------------------------------------------------------



 



    which, after the tax deduction, is equal to the full amount which it would
otherwise have received.   22.3   Provision of tax declarations. Upon written
request by the Borrowers, each Creditor Party shall provide to the Borrowers on
a best efforts basis such tax declarations as are reasonably requested and
permitted by law (without prejudice to the respective Creditor Party’s position)
to permit the Borrowers to make a payment under a Finance Document without, or
at a reduced rate of, withholding tax or otherwise to reduce the amounts due
under this Clause 22.   22.4   Evidence of payment of taxes. Within 1 month
after making any tax deduction, the Borrowers shall deliver to the Agent
documentary evidence satisfactory to the Agent that the tax had been paid to the
appropriate taxation authority.   22.5   Exclusion of tax on overall net income.
In this Clause 22 “tax deduction” means any deduction or withholding for or on
account of any present or future tax except tax on a Creditor Party’s overall
net income.   22.6   Tax Credit. If a Borrower makes an additional payment to or
for the benefit of a Creditor Party under this Clause 22, and the relevant
Creditor Party determines in it sole discretion that:   (a)   a tax credit is
attributable to that additional payment (or the tax deduction or payment that
give rise to that additional payment); and   (b)   that Creditor Party or an
affiliate has obtained, utilised and fully retained that tax credit on an
affiliated group basis,       the Creditor Party shall pay an amount to that
Borrower which that Creditor Party determines in its sole discretion will leave
it (after that payment) in the same after-tax position as it would have been in,
had the additional payment not been made.   22.7   Application to the Master
Agreements. For the avoidance of doubt, Clause 22 does not apply in respect of
sums due from the Borrowers to a Swap Bank under or in connection with the
Master Agreement to which that Swap Bank is a party as to which sums the
provisions of section 2(d) (Deduction or Withholding for Tax) of that Master
Agreement shall apply.   23   ILLEGALITY, ETC   23.1   Illegality. This Clause
23 applies if a Lender (the “Notifying Lender”) notifies the Agent that it has
become, or will with effect from a specified date, become:   (a)   unlawful or
prohibited as a result of the introduction of a new law or regulation, an
amendment to an existing law or a change in the manner in which an existing law
or regulation is or will be interpreted or applied; or   (b)   contrary to, or
inconsistent with, any regulation,       for the Notifying Lender to maintain or
give effect to any of its obligations under this Agreement in the manner
contemplated by this Agreement.

64



--------------------------------------------------------------------------------



 



23.2   Notification of illegality. The Agent shall promptly notify the
Borrowers, the Security Parties, the Security Trustee and the other Lenders of
the notice under Clause 23.1 which the Agent receives from the Notifying Lender.
  23.3   Prepayment; termination of Commitment. Subject to clause 23.4, on the
Agent notifying the Borrowers under Clause 23.2, the Notifying Lender’s
Commitment shall terminate; and thereupon or, if later, on the date specified in
the Notifying Lender’s notice under Clause 23.1 as the date on which the
notified event would become effective the Borrowers shall prepay the Notifying
Lender’s Contribution in accordance with Clause 8.   23.4   Mitigation. If
circumstances arise which would result in a notification under Clause 23.1 then,
without in any way limiting the rights of the Notifying Lender under Clause
23.3, the Notifying Lender shall use reasonable endeavours to transfer its
obligations, liabilities and rights under this Agreement and the Finance
Documents to another office or financial institution not affected by the
circumstances but the Notifying Lender shall not be under any obligation to take
any such action if, in its opinion, to do would or could reasonably be expected
to:   (a)   have an adverse effect on its business, operations or financial
condition; or   (b)   involve it in any activity which is unlawful or prohibited
or any activity that is contrary to, or inconsistent with, any regulation; or  
(c)   involve it in any expense (unless indemnified to its satisfaction) or tax
disadvantage.   24   INCREASED COSTS   24.1   Increased costs. This Clause 24
applies if a Lender (the “Notifying Lender”) notifies the Agent that the result
of:   (a)   the introduction or alteration after the date of this Agreement of a
law or regulation or an alteration after the date of this Agreement in the
manner in which a law or regulation is interpreted or applied (disregarding any
effect which relates to the application to payments under this Agreement of a
tax on the overall net income of the Notifying Lender or its lending office or
any of its affiliates); or   (b)   the effect of complying with any law or
regulation (including any which relates to capital adequacy or liquidity
controls or which affects the manner in which the Notifying Lender allocates
capital resources to its obligations under this Agreement (including, without
limitation, any laws or regulations which shall replace, amend and/or supplement
those set out in the statement of the Basle Committee on Banking Regulations and
Supervisory Practices dated July 1988 and entitled “International Convergence of
Capital Management and Capital Structures”)) which is introduced, or altered, or
the interpretation or application of which is altered, after the date of this
Agreement,       is that the Notifying Lender (or a parent company of it) has
incurred or will incur an “increased cost”, that is to say:

  (i)   an additional or increased cost incurred as a result of, or in
connection with, the Notifying Lender having entered into, or being a party to,
this Agreement or a Transfer Certificate, of funding or maintaining its
Commitment or Contribution or

65



--------------------------------------------------------------------------------



 



      performing its obligations under this Agreement, or of having outstanding
all or any part of its Contribution or other unpaid sums; or     (ii)   a
reduction in the amount of any payment to the Notifying Lender under this
Agreement or in the effective return which such a payment represents to the
Notifying Lender or on its capital;     (iii)   an additional or increased cost
of funding all or maintaining all or any of the advances comprised in a class of
advances formed by or including the Notifying Lender’s Contribution or (as the
case may require) the proportion of that cost attributable to the Contribution;
or     (iv)   a liability to make a payment, or a return foregone, which is
calculated by reference to any amounts received or receivable by the Notifying
Lender under this Agreement;

    but not an item attributable to a change in the rate of tax on the overall
net income of the Notifying Lender (or its lending office or an affiliate of it)
or an item covered by the indemnity for tax in Clause 21.1 or by Clause 22.    
  For the purposes of this Clause 24.1 the Notifying Lender may in good faith
allocate or spread costs and/or losses among its assets and liabilities (or any
class thereof) on such basis as it considers appropriate.   24.2   Notification
to Borrowers of claim for increased costs. The Agent shall promptly notify the
Borrowers and the Security Parties of the notice which the Agent received from
the Notifying Lender under Clause 24.1.   24.3   Payment of increased costs. The
Borrowers shall pay to the Agent, at the end of any Interest Period during which
the Agent makes demand, for the account of the Notifying Lender, the amounts
which the Agent from time to time notifies the Borrowers that the Notifying
Lender has specified to be necessary to compensate the Notifying Lender for the
increased cost.   24.4   Notice of prepayment. If the Borrowers are not willing
to continue to compensate the Notifying Lender for the increased cost under
Clause 24.3, the Borrowers may give the Agent not less than 5 Business Days’
notice of their intention to prepay the Notifying Lender’s Contribution.   24.5
  Prepayment; termination of Commitment. A notice under Clause 24.4 shall be
irrevocable; the Agent shall promptly notify the Notifying Lender of the
Borrowers’ notice of intended prepayment; and:   (a)   on the date on which the
Agent serves that notice, the Commitment of the Notifying Lender shall be
cancelled; and   (b)   on the date specified in its notice of intended
prepayment, the Borrowers shall prepay (without premium or penalty) the
Notifying Lender’s Contribution, together with accrued interest thereon at the
applicable rate plus the applicable Margin and the Mandatory Cost (if any).  
24.6   Application of prepayment. Clause 8 shall apply in relation to the
prepayment.

66



--------------------------------------------------------------------------------



 



24.7   Mitigation. If circumstances arise which would result in a notification
under Clause 24.1 then, without in any way limiting the rights of the Notifying
Lender under clause 24.3, the Notifying Lender shall use reasonable endeavours
to transfer its obligations, liabilities and rights under this Agreement and the
Finance Documents to another office or financial institution not affected by the
circumstances but the Notifying Lender shall not be under any obligation to take
any such action if, in its opinion, to do would or could reasonably be expected
to:   (a)   have an adverse effect on its business, operations or financial
conditions; or   (b)   involve it in any activity which is unlawful or
prohibited or any activity that is contrary to, or inconsistent with, any
regulation; or   (c)   involve it in any expense (unless indemnified to its
satisfaction) or tax disadvantage.   25   SET-OFF   25.1   Application of credit
balances. After the occurrence of an Event of Default which is continuing, each
Creditor Party may without prior notice:   (a)   apply any balance (whether or
not then due) which at any time stands to the credit of any account in the name
of the Borrowers at any office in any country of that Creditor Party in or
towards satisfaction of any sum then due from the Borrowers to that Creditor
Party under any of the Finance Documents; and   (b)   for that purpose:

  (i)   break, or alter the maturity of, all or any part of a deposit of the
Borrowers;     (ii)   convert or translate all or any part of a deposit or other
credit balance into Dollars;     (iii)   enter into any other transaction or
make any entry with regard to the credit balance which the Creditor Party
concerned considers appropriate.

25.2   Existing rights unaffected. No Creditor Party shall be obliged to
exercise any of its rights under Clause 25.1; and those rights shall be without
prejudice and in addition to any right of set-off, combination of accounts,
charge, lien or other right or remedy to which a Creditor Party is entitled
(whether under the general law or any document).   25.3   Sums deemed due to a
Lender. For the purposes of this Clause 25, a sum payable by the Borrowers to
the Agent or the Security Trustee for distribution to, or for the account of, a
Lender shall be treated as a sum due to that Lender; and each Lender’s
proportion of a sum so payable for distribution to, or for the account of, the
Lenders shall be treated as a sum due to such Lender.   26   TRANSFERS AND
CHANGES IN LENDING OFFICES   26.1   Transfer by Borrowers. No Borrower may,
without the consent of the Agent, given on the instructions of all the Lenders:
  (a)   transfer any of its rights or obligations under any Finance Document; or

67



--------------------------------------------------------------------------------



 



(b)   enter into any merger, de-merger or other reorganisation, or carry out any
other act, as a result of which any of its rights or liabilities would vest in,
or pass to, another person.   26.2   Transfer by a Lender. Subject to Clause
26.5, a Lender (the “Transferor Lender”) may at any time, with the consent of
the Borrowers (such consent not to be unreasonably withheld), the Sole
Bookrunner and the Underwriter, cause:   (a)   its rights in respect of all or
part of its Contribution in a minimum amount of $10,000,000 or more; or   (b)  
its obligations in respect of all or part of its Commitment in a minimum amount
of $10,000,000 or more; or   (c)   a combination of (a) and (b) in a minimum
amount of $10,000,000 or more       to be (in the case of its rights)
transferred to, or (in the case of its obligations) assumed by, another bank or
financial institution which is experienced in ship financing (a “Transferee
Lender”) by delivering to the Agent a completed certificate in the form set out
in Schedule 4 with any modifications approved or required by the Agent (a
“Transfer Certificate”) executed by the Transferor Lender and the Transferee
Lender.       However any rights and obligations of the Transferor Lender in its
capacity as Agent or Security Trustee will have to be dealt with separately in
accordance with the Agency and Trust Deed.       Notwithstanding the above, any
Lender may cause its rights and/or obligations in respect of all or part of its
Contribution and/or its Commitment to be transferred to, or assumed by, as the
case may be, any of such Lender’s affiliates without the consent of the
Borrowers, the Sole Bookrunner or the Underwriter.   26.3   Transfer
Certificate, delivery and notification. As soon as reasonably practicable after
a Transfer Certificate is delivered to the Agent, it shall (unless it has reason
to believe that the Transfer Certificate may be defective):   (a)   sign the
Transfer Certificate on behalf of itself, the Borrowers (provided the Borrowers
have consented to the transfer as provided above, such consent not to be
unreasonably withheld), the Security Parties, the Security Trustee and each of
the Lenders;   (b)   on behalf of the Transferee Lender, send to the Borrowers
and each Security Party letters or faxes notifying them of the Transfer
Certificate and attaching a copy of it;   (c)   send to the Transferee Lender
copies of the letters or faxes sent under paragraph (b) above.   26.4  
Effective Date of Transfer Certificate. A Transfer Certificate becomes effective
on the date, if any, specified in the Transfer Certificate as its effective date
Provided that it is signed by the Agent under Clause 26.3 on or before that
date.   26.5   No transfer without Transfer Certificate. No assignment or
transfer of any right or obligation of a Lender under any Finance Document is
binding on, or effective in relation to, the Borrowers, any Security Party, the
Agent or the Security Trustee unless it is effected, evidenced or perfected by a
Transfer Certificate.

68



--------------------------------------------------------------------------------



 



26.6   Lender re-organisation; waiver of Transfer Certificate. However, if a
Lender enters into any merger, de-merger or other reorganisation as a result of
which all its rights or obligations vest in another person (the “successor”),
the successor shall automatically and without any further act being necessary
become a Lender with the same Commitment and Contribution as were held by the
predecessor Lender.   26.7   Effect of Transfer Certificate. A Transfer
Certificate takes effect in accordance with English law as follows:   (a)   to
the extent specified in the Transfer Certificate, all rights and interests
(present, future or contingent) which the Transferor Lender has under or by
virtue of the Finance Documents are assigned to the Transferee Lender
absolutely, free of any defects in the Transferor Lender’s title and of any
rights or equities which the Borrowers or any Security Party had against the
Transferor Lender;   (b)   the Transferor Lender’s Commitment is discharged to
the extent specified in the Transfer Certificate;   (c)   the Transferee Lender
becomes a Lender with the Contribution previously held by the Transferor Lender
(or the part thereof specified in the Transfer Certificate) and a Commitment of
an amount specified in the Transfer Certificate;   (d)   the Transferee Lender
becomes bound by all the provisions of the Finance Documents which are
applicable to the Lenders generally, including those about pro-rata sharing and
the exclusion of liability on the part of, and the indemnification of, the Agent
and the Security Trustee and, to the extent that the Transferee Lender becomes
bound by those provisions (other than those relating to exclusion of liability),
the Transferor Lender ceases to be bound by them;   (e)   any part of the Loan
which the Transferee Lender advances after the Transfer Certificate’s effective
date ranks in point of priority and security in the same way as it would have
ranked had it been advanced by the transferor, assuming that any defects in the
transferor’s title and any rights or equities of the Borrowers or any Security
Party against the Transferor Lender had not existed;   (f)   the Transferee
Lender becomes entitled to all the rights under the Finance Documents which are
applicable to the Lenders generally, including but not limited to those relating
to the Majority Lenders and those under Clause 20, and to the extent that the
Transferee Lender becomes entitled to such rights, the Transferor Lender ceases
to be entitled to them; and   (g)   in respect of any breach of a warranty,
undertaking, condition or other provision of a Finance Document or any
misrepresentation made in or in connection with a Finance Document, the
Transferee Lender shall be entitled to recover damages by reference to the loss
incurred by it as a result of the breach or misrepresentation, irrespective of
whether the original Lender would have incurred a loss of that kind or amount.  
    The rights and equities of the Borrowers or any Security Party referred to
above include, but are not limited to, any right of set off and any other kind
of cross-claim.   26.8   Maintenance of register of Lenders. During the Security
Period the Agent shall maintain a register in which it shall record the name,
Commitment, Contribution and

69



--------------------------------------------------------------------------------



 



    administrative details (including the lending office) from time to time of
each Lender holding a Transfer Certificate and the effective date (in accordance
with Clause 26.4) of the Transfer Certificate; and the Agent shall make the
register available for inspection by any Lender, the Security Trustee and the
Borrowers during normal banking hours, subject to receiving at least 5 Business
Days prior notice.   26.9   Reliance on register of Lenders. The entries on that
register shall, in the absence of manifest error, be conclusive in determining
the identities of the Lenders and the amounts of their Commitments and
Contributions and the effective dates of Transfer Certificates and may be relied
upon by the Agent and the other parties to the Finance Documents for all
purposes relating to the Finance Documents.   26.10   Authorisation of Agent to
sign Transfer Certificates. The Borrowers, the Security Trustee and each Lender
irrevocably authorise the Agent to sign Transfer Certificates on its behalf.  
26.11   Registration fee. In respect of any Transfer Certificate, the Agent
shall be entitled to recover a registration fee of $2,000 (and all costs, fees
and expenses incidental to the transfer, including (but not limited to), legal
fees) from the Transferor Lender or (at the Agent’s option) the Transferee
Lender.   26.12   Sub-participation; subrogation assignment. A Lender may
sub-participate all or any part of its rights and/or obligations under or in
connection with the Finance Documents without the consent of, or any notice to,
the Borrowers, any Security Party, the Agent or the Security Trustee; and the
Lenders may assign, in any manner and terms agreed by the Majority Lenders, the
Agent and the Security Trustee, all or any part of those rights to an insurer or
surety who has become subrogated to them.   26.13   Disclosure of information.
Subject to Clause 32, a Lender may disclose to a potential Transferee Lender or
sub-participant any information which the Lender has received in relation to the
Borrowers, any Security Party or their affairs under or in connection with any
Finance Document.   26.14   Change of lending office. A Lender may change its
lending office by giving notice to the Agent and the change shall become
effective on the later of:   (a)   the date on which the Agent receives the
notice; and   (b)   the date, if any, specified in the notice as the date on
which the change will come into effect.   26.15   Notification. On receiving
such a notice, the Agent shall notify the Borrowers and the Security Trustee;
and, until the Agent receives such a notice, it shall be entitled to assume that
a Lender is acting through the lending office of which the Agent last had
notice.   26.16   Costs resulting from change of Lender or lending office.   (a)
  If:

  (i)   a Lender assigns or transfers any of its rights and obligations under
the Finance Documents or changes its lending office; and

70



--------------------------------------------------------------------------------



 



  (ii)   as a result of circumstances existing at the date such assignment,
transfer or change occurs, the Borrowers would be obliged to pay an increased
cost (as defined in Clause 24.1) or a tax payment under clause 22.2,

    then unless the assignment, transfer or change is made by a Lender to
mitigate any circumstance giving rise to such increased cost or such tax
payment, the Borrowers need only pay that increased cost or tax payment to the
same extent that it would have been obliged to if no assignment, transfer or
change had occurred.   27   VARIATIONS AND WAIVERS   27.1   Variations, waivers
etc. by Majority Lenders. Subject to Clause 27.2, a document shall be effective
to vary, waive, suspend or limit any provision of a Finance Document, or any
Creditor Party’s rights or remedies under such a provision or the general law,
only if the document is signed, or specifically agreed to by fax, by the
Borrowers, by the Agent on behalf of the Majority Lenders, by the Agent and the
Security Trustee in their own rights, and, if the document relates to a Finance
Document to which a Security Party is party, by that Security Party.   27.2  
Variations, waivers etc. requiring agreement of all Lenders. However, as regards
the following, Clause 27.1 applies as if the words “by the Agent on behalf of
the Majority Lenders” were replaced by the words “by or on behalf of every
Lender”:   (a)   a change in the Margin or in the definition of LIBOR;   (b)   a
change to the date for, or the amount of, any payment of principal, interest,
fees, or other sum payable under this Agreement;   (c)   a change to any
Lender’s Commitment;   (d)   an extension of the Availability Period;   (e)   a
change to the definition of “Majority Lenders” or “Finance Documents”;   (f)   a
change to the preamble or to Clause 2, 3, 4, 5.1, 8.1, 8.2, 17, 18, 19 or 31;  
(g)   a change to this Clause 27;   (h)   any release of, or material variation
to, a Security Interest, guarantee, indemnity or subordination arrangement set
out in a Finance Document (other than any releases, variations, etc permitted by
the terms of this Agreement and the other Finance Documents); and   (i)   any
other change or matter as regards which this Agreement or another Finance
Document expressly provides that each Lender’s consent is required.   27.3  
Exclusion of other or implied variations. Except for a document which satisfies
the requirements of Clauses 27.1 and 27.2, no document, and no act, course of
conduct, failure or neglect to act, delay or acquiescence on the part of the
Creditor Parties or any of them (or any person acting on behalf of any of them)
shall result in the Creditor Parties or any of them (or any person acting on
behalf of any of them) being taken to have varied, waived, suspended or limited,
or being precluded (permanently or temporarily) from enforcing, relying on or
exercising:

71



--------------------------------------------------------------------------------



 



(a)   a provision of this Agreement or another Finance Document; or   (b)   an
Event of Default; or   (c)   a breach by any of the Borrowers or a Security
Party of an obligation under a Finance Document or the general law; or   (d)  
any right or remedy conferred by any Finance Document or by the general law;    
  and there shall not be implied into any Finance Document any term or condition
requiring any such provision to be enforced, or such right or remedy to be
exercised, within a certain or reasonable time.   28   NOTICES   28.1   General.
Unless otherwise specifically provided, any notice under or in connection with
any Finance Document shall be given by registered letter or fax; and references
in the Finance Documents to written notices, notices in writing and notices
signed by particular persons shall be construed accordingly.   28.2   Addresses
for communications. A notice shall be sent:

         
(a)
  to the Borrowers:   Quintana Maritime Limited
 
      Pandoras 13 & Kyprou Street
 
      166 74 Glyfada
 
      Greece
 
      Fax No: +(30) 210 894 8823
 
      Attn: the Chief Financial Officer
 
       
 
      With a copy to:
 
      Quintana Maritime Limited
 
      601 Jefferson Street, Suite 3600
 
      Houston, TX 77002
 
      USA
 
      Fax No: +1 (713) 751 7526
 
      Attn: Paul Cornell
 
       
(b)
  to a Lender:   At the address opposite its name in Part A of Schedule 2 or (as
the case may require) in the relevant Transfer Certificate.
 
       
(c)
  to a Swap Bank:   At the address opposite its name in Part B of Schedule 2
 
       
(d)
  to the Lead Arranger:   Fortis Bank N.V./S.A.
 
      166 Syngrou Avenue
 
      176 71 Athens
 
      Greece
 
      Fax No: +30 210 95 44 368
 
      Attn: [ ]
 
       
(e)
  to the Agent, Security   Fortis Bank (Nederland) N.V.
 
  Trustee, Sole Bookrunner   Coolsingel 93

72



--------------------------------------------------------------------------------



 



         
 
  and Underwriter:   3012 AE Rotterdam
 
      The Netherlands
 
      Fax No: [ ]
 
      Attn: [ ]

    or to such other address as the relevant party may notify the Agent or, if
the relevant party is the Agent or the Security Trustee, the Borrowers, the
Lenders, the Lead Arranger, the Swap Banks and the Security Parties.   28.3  
Effective date of notices. Subject to Clauses 28.4 and 28.5:   (a)   a notice
which is delivered personally shall be deemed to be served, and shall take
effect, at the time when it is delivered;   (b)   a notice which is delivered by
registered letter shall be deemed to be served, and shall take effect, 5
Business Days after being deposited in the post postage prepaid in an envelope
addressed to it at the relevant address; and   (c)   a notice which is sent by
fax shall be deemed to be served, and shall take effect, 2 hours after its
transmission is completed.   28.4   Service outside business hours. However, if
under Clause 28.3 a notice would be deemed to be served:   (a)   on a day which
is not a business day in the place of receipt; or   (b)   on such a business
day, but after 5 p.m. local time;       the notice shall (subject to Clause
28.5) be deemed to be served, and shall take effect, at 9 a.m. on the next day
which is such a business day.   28.5   Illegible notices. Clauses 28.3 and 28.4
do not apply if the recipient of a notice notifies the sender within one hour
after the time at which the notice would otherwise be deemed to be served that
the notice has been received in a form which is illegible in a material respect.
  28.6   Valid notices. A notice under or in connection with a Finance Document
shall not be invalid by reason that its contents or the manner of serving it do
not comply with the requirements of this Agreement or, where appropriate, any
other Finance Document under which it is served if:   (a)   the failure to serve
it in accordance with the requirements of this Agreement or other Finance
Document, as the case may be, has not caused any party to suffer any significant
loss or prejudice; or   (b)   in the case of incorrect and/or incomplete
contents, it should have been reasonably clear to the party on which the notice
was served what the correct or missing particulars should have been.   28.7  
English language. Any notice under or in connection with a Finance Document
shall be in English.

73



--------------------------------------------------------------------------------



 



28.8   Meaning of “notice”. In this Clause “notice” includes any demand,
consent, authorisation, approval, instruction, waiver or other communication.  
28.9   Electronic communication   (a)   Any communication to be made between the
Agent or the Security Trustee and a Lender or a Swap Bank under or in connection
with the Finance Documents may be made by electronic mail or other electronic
means, if the Agent, the Security Trustee and the relevant Lender or, as the
case may be, the relevant Swap Bank:

  (i)   agree that, unless and until notified to the contrary, this is to be an
accepted form of communication;     (ii)   notify each other in writing of their
electronic mail address and/or any other information required to enable the
sending and receipt of information by that means; and     (iii)   notify each
other of any change to their address or any other such information supplied by
them.

(b)   Any electronic communication made between the Agent and a Lender or the
Swap Bank or the Security Trustee will be effective only when actually received
in readable form and in the case of any electronic communication made by a
Lender or the Swap Bank to the Agent or the Security Trustee only if it is
addressed in such a manner as the Agent or Security Trustee shall specify for
this purpose.   29   JOINT AND SEVERAL LIABILITY   29.1   General. All
liabilities and obligations of the Borrowers under this Agreement shall, whether
expressed to be so or not, be several and, if and to the extent consistent with
Clause 29.2, joint.   29.2   No impairment of Borrowers’ obligations. The
liabilities and obligations of a Borrower shall not be impaired by:   (a)   this
Agreement being or later becoming void, unenforceable or illegal as regards any
other Borrower;   (b)   any Lender or the Security Trustee entering into any
rescheduling, refinancing or other arrangement of any kind with any other
Borrower;   (c)   any Lender or the Security Trustee releasing any other
Borrower or any Security Interest created by a Finance Document; or   (d)   any
combination of the foregoing.   29.3   Principal debtors. Each Borrower declares
that it is and will, throughout the Security Period, remain a principal debtor
for all amounts owing under this Agreement and the Finance Documents and no
Borrower shall in any circumstances be construed to be a surety for the
obligations of any other Borrower under this Agreement.   29.4   Subordination.
Subject to Clause 29.5, during the Security Period, no Borrower shall:   (a)  
claim any amount which may be due to it from any other Borrower whether in
respect of a payment made, or matter arising out of, this Agreement or any
Finance Document, or any matter unconnected with this Agreement or any Finance
Document; or

74



--------------------------------------------------------------------------------



 



(b)   take or enforce any form of security from any other Borrower for such an
amount, or in any other way seek to have recourse in respect of such an amount
against any asset of any other Borrower; or   (c)   set off such an amount
against any sum due from it to any other Borrower; or   (d)   prove or claim for
such an amount in any liquidation, administration, arrangement or similar
procedure involving any other Borrower or other Security Party; or   (e)  
exercise or assert any combination of the foregoing.   29.5   Borrowers’
required action. If during the Security Period, the Lender, by notice to a
Borrower, requires it to take any action referred to in paragraphs (a) to (d) of
Clause 29.4, in relation to any other Borrower, that Borrower shall take that
action as soon as practicable after receiving the Agent’s notice.   30  
SUPPLEMENTAL   30.1   Rights cumulative, non-exclusive. The rights and remedies
which the Finance Documents give to each Creditor Party are:   (a)   cumulative;
  (b)   may be exercised as often as appears expedient; and   (c)   shall not,
unless a Finance Document explicitly and specifically states so, be taken to
exclude or limit any right or remedy conferred by any law.   30.2   Severability
of provisions. If any provision of a Finance Document is or subsequently becomes
void, unenforceable or illegal, that shall not affect the validity,
enforceability or legality of the other provisions of that Finance Document or
of the provisions of any other Finance Document.   30.3   Third party rights. A
person who is not a party to this Agreement has no right under the Contracts
(Rights of Third Parties) Act 1999 to enforce or to enjoy the benefit of any
term of this Agreement.   30.4   Counterparts. A Finance Document may be
executed in any number of counterparts.   31   LAW AND JURISDICTION   31.1  
English law. This Agreement shall be governed by, and construed in accordance
with, English law.   31.2   Exclusive English jurisdiction. Subject to Clause
31.3, the courts of England shall have exclusive jurisdiction to settle any
disputes which may arise out of or in connection with this Agreement.   31.3  
Choice of forum for the exclusive benefit of the Creditor Parties. Clause 31.2
is for the exclusive benefit of the Creditor Parties, each of which reserves the
right:   (a)   to commence proceedings in relation to any matter which arises
out of or in connection with this Agreement in the courts of any country other
than England and which have or claim jurisdiction to that matter; and

75



--------------------------------------------------------------------------------



 



(b)   to commence such proceedings in the courts of any such country or
countries concurrently with or in addition to proceedings in England or without
commencing proceedings in England.       No Borrower shall commence any
proceedings in any country other than England in relation to a matter which
arises out of or in connection with this Agreement.   31.4   Process agent. Each
Borrower irrevocably appoints Law Debenture Corporation at their office for the
time being, presently at Fifth Floor, 100 Wood Street, London EC2V 7EX, England,
to act as its agent to receive and accept on its behalf any process or other
document relating to any proceedings in the English courts which are connected
with this Agreement.   31.5   Creditor Party rights unaffected. Nothing in this
Clause 31 shall exclude or limit any right which any Creditor Party may have
(whether under the law of any country, an international convention or otherwise)
with regard to the bringing of proceedings, the service of process, the
recognition or enforcement of a judgment or any similar or related matter in any
jurisdiction.   31.6   Meaning of “proceedings”. In this Clause 31,
“proceedings” means proceedings of any kind, including an application for a
provisional or protective measure.   32   DISCLOSURE OF INFORMATION   32.1  
Each Creditor Party agrees to maintain as confidential all confidential
information provided to them by the Borrowers and designated as confidential,
provided that each Creditor Party may disclose to any of its affiliates and any
other person such information as that Creditor Party shall consider appropriate
in respect of information supplied to it, by or on behalf of any Borrower, or
the Finance Documents:   (a)   to (or through) whom that Lender assigns or
transfers (or may potentially assign or transfer) all or any of its rights and
obligations under this Agreement;   (b)   with (or through) whom that Lender
enters into any sub participation in relation to this Agreement; or   (c)   to
whom, and to the extent that, information is required to be disclosed by any
applicable law;   (d)   to any other Creditor Party; or   (e)   to its and any
Borrower’s professional advisors,       Provided always that, in relation to
paragraph (a), the person to which the information is to be given has entered
into a confidentiality undertaking in form and substance satisfactory to the
Borrowers.

AS WITNESS the hands of the duly authorised officers or attorneys of the parties
the day and year first before written.

76



--------------------------------------------------------------------------------



 



[Schedules Omitted]

82



--------------------------------------------------------------------------------



 



EXECUTION PAGES
BORROWERS

             
SIGNED by
    )      
for and on behalf of
    )      
FEARLESS SHIPCO LLC
    )      
 
           
SIGNED by
    )      
for and on behalf of
    )      
KING COAL SHIPCO LLC
    )      
 
           
SIGNED by
    )      
for and on behalf of
    )      
COAL GLORY SHIPCO LLC
    )      
 
           
SIGNED by
    )      
for and on behalf of
    )      
COAL AGE SHIPCO LLC
    )      
 
           
SIGNED by
    )      
for and on behalf of
    )      
IRON MAN SHIPCO LLC
    )      
 
           
SIGNED by
    )      
for and on behalf of
    )      
BARBARA SHIPCO LLC
    )      
 
           
SIGNED by
    )      
for and on behalf of
    )      
COAL PRIDE SHIPCO LLC
    )      
 
           
SIGNED by
    )      
for and on behalf of
    )      
LINDA LEAH SHIPCO LLC
    )      

83



--------------------------------------------------------------------------------



 



             
SIGNED by
    )      
for and on behalf of
    )      
IRON BEAUTY SHIPCO LLC
    )      
 
           
SIGNED by
    )      
for and on behalf of
    )      
KIRMAR SHIPCO LLC
    )      
 
           
SIGNED by
    )      
for and on behalf of
    )      
GRAIN EXPRESS SHIPCO LLC
    )      
 
           
SIGNED by
    )      
for and on behalf of
    )      
IRON KNIGHT SHIPCO LLC
    )      
 
           
SIGNED by
    )      
for and on behalf of
    )      
GRAIN HARVESTER SHIPCO LLC
    )      
 
           
SIGNED by
    )      
for and on behalf of
    )      
IRON BRADYN SHIPCO LLC
    )      
 
           
SIGNED by
    )      
for and on behalf of
    )      
IRON FUZEYYA SHIPCO LLC
    )      
 
           
SIGNED by
    )      
for and on behalf of
    )      
IRON KALYPSO SHIPCO LLC
    )      
 
           
SIGNED by
    )      
for and on behalf of
    )      
ORE HANSA SHIPCO LLC
    )      

84



--------------------------------------------------------------------------------



 



             
SIGNED by
    )      
for and on behalf of
    )      
SANTA BARBARA SHIPCO LLC
    )      
 
           
SIGNED by
    )      
for and on behalf of
    )      
IRON ELISABETH SHIPCO LLC
    )      
 
           
SIGNED by
    )      
for and on behalf of
    )      
IRON VASSILIS SHIPCO LLC
    )      
 
           
SIGNED by
    )      
for and on behalf of
    )      
IRON ANNE SHIPCO LLC
    )      
 
           
SIGNED by
    )      
for and on behalf of
    )      
PASCHA SHIPCO LLC
    )      
 
           
SIGNED by
    )      
for and on behalf of
    )      
IRON LINDREW SHIPCO LLC
    )      
 
           
SIGNED by
    )      
for and on behalf of
    )      
COAL GYPSY SHIPCO LLC
    )      
 
           
SIGNED by
    )      
for and on behalf of
    )      
COAL HUNTER SHIPCO LLC
    )      

85



--------------------------------------------------------------------------------



 



             
SIGNED by
    )      
for and on behalf of
    )      
IRON BROOKE SHIPCO LLC
    )      
 
           
SIGNED by
    )      
for and on behalf of
    )      
IRON MANOLIS SHIPCO LLC
    )      
 
           
SIGNED by
    )      
for and on behalf of
    )      
COAL HEAT SHIPCO LLC
    )      
 
           
SIGNED by
    )      
for and on behalf of
    )      
IRON ENDURANCE SHIPCO LLC
    )      
 
           
SIGNED by
    )      
for and on behalf of
    )      
IRON MINER SHIPCO LLC
    )      
 
           
SIGNED by
    )      
for and on behalf of
    )      
QUINTANA MARITIME LIMITED
    )            
LENDERS
           
 
           
SIGNED by
    )      
for and on behalf of
    )      
FORTIS BANK N.V./S.A.
    )      
 
           
SIGNED by
    )      
for and on behalf of
    )      
THE GOVERNOR AND COMPANY OF
    )      
THE BANK OF SCOTLAND
    )      

86



--------------------------------------------------------------------------------



 



             
SIGNED by
    )      
for and on behalf of
    )      
BAYERSICHE HYPO-UND
    )      
VEREINSBANK AG
    )      
 
    )      
 
           
SIGNED by
    )      
for and on behalf of
    )      
HSH NORDBANK AG
    )      
 
    )      
 
           
SIGNED by
    )      
for and on behalf of
    )      
NIBC BANK N.V.
    )      
 
    )      
 
           
SIGNED by
    )      
for and on behalf of
    )      
NORDDEUTSCHE LANDESBANK
    )      
GIROZENTRALE
    )      
 
           
SIGNED by
    )      
for and on behalf of
    )      
KfW
    )      
 
           
SIGNED by
    )      
for and on behalf of
    )      
CITIBANK INTERNATIONAL plc
    )      
 
           
SIGNED by
    )      
for and on behalf of
    )      
ALLIANCE & LEICESTER
    )      
COMMERCIAL FINANCE plc
    )      

87



--------------------------------------------------------------------------------



 



             
SIGNED by
    )      
for and on behalf of
    )      
HELABA LANDESBANK HESSEN -
    )      
THURINGEN GIROZENTRALE
    )      
 
           
SIGNED by
    )      
for and on behalf of
    )      
SUMITOMO MITSUI BANKING
    )      
CORPORATION
    )      
 
           
SIGNED by
    )      
for and on behalf of
    )      
NATEXIS BANQUES POPULAIRES
    )      
 
           
SIGNED by
    )      
for and on behalf of
    )      
BANK OF AMERICA, N.A
    )      

MANDATED LEAD ARRANGER/UNDERWRITER

             
SIGNED by
    )      
for and on behalf of
    )      
FORTIS BANK N.V./S.A.
    )            
JOINT LEAD ARRANGERS
           
 
           
SIGNED by
    )      
For and on behalf of
    )      
THE GOVERNOR AND COMPANY OF
    )      
THE BANK OF SCOTLAND
    )      
 
           
SIGNED by
    )      
for and on behalf of
    )      
BAYERISCHE HYPO-UND
    )      
VEREINSBANK AG
    )      

88



--------------------------------------------------------------------------------



 



             
SIGNED by
    )      
for and on behalf of
    )      
HSH NORDBANK AG
    )      
 
           
CO-ARRANGER
           
 
           
SIGNED by
    )      
for and on behalf of
    )      
NIBC BANK N.V.
    )      

AGENT/SECURITY TRUSTEE/SOLE BOOKRUNNER

             
SIGNED by
    )      
for and on behalf of
    )      
FORTIS BANK (NEDERLAND) N.V.
    )      
 
           
SWAP BANKS
           
 
           
SIGNED by
    )      
for and on behalf of
    )      
FORTIS BANK (NEDERLAND) N.V.
    )      
 
           
Witness to all the
    )      
above signatures
    )      
 
           
Name:
           
Address:
           

89